Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 1 of 220 Page ID #:240




                         EXHIBIT A


                                       -7-                         EXHIBIT A
             Case 2:20-cv-10695-FLA-RAO Document20STCV28924
                                                  1-2 Filed 11/23/20 Page 2 of 220 Page ID #:241
Electronically FILED by Superior Court of California, County of Los Angeles on 08/04/2020 12:39 PM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Tang,Deputy Clerk




                                                                                           -8-                                                     EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 3 of 220 Page ID #:242




                                       -9-                         EXHIBIT A
Electronically FILED by Superior Court of California, County of Los Angeles on 07/31/2020 10:45 AM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Monroe,Deputy Clerk
                Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 4 of 220 Page ID #:243
                                                  20STCV28924
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Barbara Meiers




                1     Brian M. Heit, Esq., SBN 302474
                      HEIT LAW GROUP, P.C.
                2     340 South Lemon Avenue, Suite 8933
                      Walnut, CA 91789
                3     Telephone (310) 744-5227
                       Facsimile (850) 254-1950
                4     Email Brian@heitlawgroup.com
                      Attorney for Plaintiff, Dr. JOSEPH J. JABLONSKI, JR.
                5

                6
                                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
                7                                     FOR THE COUNTY OF LOS ANGELES
         3
                8
         4
                9                                                                                    Case Number:
         0
              10      DR. JOSEPH J. JABLONSKI, JR., an individual
         S

         o
              11                  Plaintiff,                                                         (UNLIMITED CIVIL ACTION)

         ut   12            vs.                                                                            1. Sexual Orientation Discrimination
                                                                                                               & Harassment in Violation of
         h    13      CLAREMEONT GRADUATE UNIVERSITY, a
                                                                                                               Education Code (Cal. Ed. Code §§
                      California Domestic Nonprofit, , the Estate of
              14                                                                                               220 et seq.)
         L            MICHAEL UHLMANN, a deceased individual,
                                                                                                           2. Sexual Orientation Discrimination
                      JEAN SCHROEDEL, an individual, HEATHER
         e    15                                                                                                 V            FEHA (C . G
                      CAMPBELL, an individual, DOES 1-50,
                                                                                                               Code §§ 12900 et seq.)
         m    16      inclusive
                                                                                                           3. Failure to Prevent Discrimination
                                                                                                                 V            FEHA (C . G
         o    17                  Defendants.
                                                                                                               Code §§12900)
         n    18                                                                                           4. Violation of Title VII of the Civil
                                                                                                               Rights Act of 1964
         A
              19                                                                                           5. Violation of the Genetic
         v                                                                                                     Information Nondiscrimination
              20                                                                                               Act of 2008
         e
              21                                                                                           6. Violation of Unruh Act (Civil Code
                                                                                                               §51)
         n
              22                                                                                           7. Fraudulent Intentional
         u                                                                                                     Misrepresentation
              23                                                                                           8. Intentional Infliction of Emotional
         e,                                                                                                    Distress
              24                                                                                           9. Negligent Infliction of Emotional
         S
              25                                                                                               Distress
         ui                                                                                                10. Defamation Per Se
              26                                                                                           11. Intentional Interference of
         te                                                                                                    Prospective Business Relations
              27
         8
                                                                                                     JURY TRIAL DEMANDED
              28
         9

         3                                                                                     1

         3,
                                                                             -10-FOR DAMAGES
                                                                 FIRST COMPLAINT                                                                     EXHIBIT A
     Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 5 of 220 Page ID #:244



      1          Plain iff DR. JOSEPH J. JABLONSKI, JR, an indi id al, (hereinaf er, Plain iff ) b and

      2   through its attorneys, based on its own experience and investigation and the independent

      3   investigation of counsel and information and belief, alleges against Defendants CLAREMEONT

      4   GRADUATE UNIVERSITY, a California Domestic Nonprofit, MICHAEL UHLMANN, an

      5   individual, JEAN SCHROEDEL, an individual, HEATHER CAMPBELL, an individual, and,

      6   DOES 1-50, incl si e, incl si e, (hereinaf er, Defendan s ) as follo s:

      7                                         I. INTRODUCTION
3
      8          Plaintiff is a rare professor who is a dedicated and published academic with real world
4
      9   e perience. Plain iff grad a ed from Claremon Grad a e Uni ersi           (hereinaf er, CGU ) in
0
     10   December 2018 with a PhD and is currently a professor at California State University, San
S

o
     11   Bernardino (hereinaf er, CSUSB ). Plain iff is also a licensed a orne and a member in good

ut   12   standing with the Massachusetts, Virginia, and Washington D.C. Legal Bar Associations;

h    13   Plain iff s legal career spanned from 1987 hro gh 2010 n il he enrolled in Claremont Graduate

L    14   Uni ersi   s School of Poli ics and Economics o ob ain his Mas er of Ar s and Doc ora e in

e    15   American Politics and Political Theory.
m    16          His legal accomplishments and academic record are quite extensive. His academic career,
o    17   generally, is as follows: Plaintiff maintains a i) Bachelor of Arts from the University of
n    18   Pennsylvania, double major in European History and Sociology; ii) a Visiting Graduate Student
A
     19   at Harvard University; iii) a Masters of Arts from University of Pittsburg in Sociology; iv) a Juris
v
     20   Doctorate from University of Pennsylvania Law School where he served as an editor for the
e
     21   University of Pennsylvania Law Review, v) a Doctorate and Masters of Arts from Claremont
n
     22   Graduate University in American Politics and Political Theory.
u
     23          Plain iff s legal career incl des i) clerking for Re ired Honorable Dann J. Boggs, Chief
e,
     24   Judge of the U.S. Court of Appeals, Sixth Circuit; ii) publishing two cutting edge law review
S
     25   articles on federalism issues before the US Supreme Court in the DePaul and Richmond law
ui
     26   reviews, cited numerous times in the literature and recognized for their excellence by the late
te
     27   Justice Lewis F. Powell, Jr.; iii) Staff Attorney for the Appellate Court Branch of the National
8
     28   Labor Relations Board; iv) and private practice where he was involved in landmark cases, such
9

3                                                          2

3,
                                                   -11-FOR DAMAGES
                                       FIRST COMPLAINT                                         EXHIBIT A
     Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 6 of 220 Page ID #:245



      1   as, Czarkowski v. Merit Systems Protection Bd., (Fed. Cir. 2004) 390 F.3d 1347 (holding that the

      2   Merit Systems Protection Board has jurisdiction over the Department of the Navy under the

      3   Whistleblower Protection Act), and Sutton v. Roth. L.L.C., (4th Cir. 2010) 361 Fed.Appx. 543, a

      4   cutting-edge case in the fields of personal injury and products liability. Cited numerous times

      5   and received press coverage, http://www.ca4.uscourts.gov/Opinions/Unpublished/081914.U.pdf.

      6          Despi e Plain iff s academic and legal accomplishmen s, since 2011 Defendan s ha e

      7   perpetuated an underhanded, systematic, pervasive, and intentional pattern of discrimination and
3
      8   harassment of Plaintiff after Defendant, Professor Michael Uhlmann (hereinaf er, Uhlmann )
4
      9   surreptitiously became aware that Plaintiff was a bisexual man who has a positive status for
0
     10   h man imm nodeficienc        ir s (hereinaf er, HIV ) and ha he s ppor ed a righ o same-sex
S

o
     11   marriage in the US Constitution. Uhlmann, now deceased, staunchly and publicly opposed

ut   12   marriage equality, gay rights, and any non-heterosexual-monogamous relationship. This is

h    13   evident throughout his entire academic and professional life. Uhlmann was well connected in

L    14   conservative circles, a devout Catholic, a member of the Federalist society, a Republican

e    15   strategist and conservative, and a Federal employee, among many roles he served as the
m    16   Assistant General Counsel for the Federal Trade Commission and the Assistant Attorney General
o    17   for Legislative Affairs in the Department of Justice.
n    18          Once Uhlmann became aware that Plaintiff was bisexual and HIV positive and that
A
     19   Plaintiff supported a right to same-sex marriage in the US Constitution, Uhlmann and the other
v
     20   Defendants i) schemed to deny Plain iff s applica ion for he Johns on Fello ship Scholarship
e
     21   despite promising he would be awarded it, ii) refused to provide career advisement and assigned
n
     22   Plaintiff a new advisor without notifying Plaintiff, iii) brought baseless academic behavior
u
     23   complaints in attempt to get Plaintiff expelled and/or reprimanded, iv) forced Plaintiff to change
e,
     24   his thesis from marriage equality to a topic Defendants deemed appropriate, v) forced Plaintiff to
S
     25   create dissertation committee outside of CGU because Uhlmann was unwilling to advise Plaintiff
ui
     26   even after Plaintiff changed his dissertation topic aware from marriage equality, vi) tasked
te
     27   conservative students with harassing Plaintiff while teaching and studying, vii) mocked Plaintiff
8
     28   b referring o Plain iff s cigare es as ga cigare es, and made o her demorali ing commen s,
9

3                                                          3

3,
                                                   -12-FOR DAMAGES
                                       FIRST COMPLAINT                                       EXHIBIT A
     Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 7 of 220 Page ID #:246



      1   viii) often mimicked a feminized-male-voice in front of Plaintiff in condescension, ix) told

      2   students in front of Plaintiff it was okay for Plaintiff to wear a dress to school, x) constituting a

      3   pattern of unprofessional and discriminatory conduct on the part of CGU faculty, dating back to

      4   February 2011 and continuing to the present, and (xi) after Defendants at CGU and CSUSB

      5   became aware that Plaintiff had applied for a tenure-track position teaching Constitutional Law

      6   and American Government at CSUSB on October 28, 2019, Defendants schemed to sabotage

      7   Plain iff s   ell-supported application leading to a substantial lost employment opportunity for
3
      8   Plaintiff.
4
      9           Plaintiff seeks redress from this court to remedy reputational and academic harm,
0
     10   monetary losses sustained, and to prevent this type of behavior from occurring to other students
S

o
     11   similarly situated. To allow this conduct would pervert the legislative intent of the Fair

ut   12   Employment and Housing Act, Title VII of the Civil Rights Act of 1964, and the Genetic

h    13   Information Nondiscrimination Act of 2008, rendering these laws meaningless.

L    14         Moreover, if Defendants conduct were to be upheld, any discriminatory conduct could be

e    15   deemed defensible and allowed, creating new defenses not intended by the legislators. Despite
m    16   this pervasive unlawful conduct, Plaintiff was able to maintain straight As in his graduate school
o    17   course work at CGU; Plaintiff is beloved by his students, which is indicated by his near perfect
n    18   student reviews. To allow Defendants conduct toward Plaintiff would be unfair and cause
A
     19   significant harm to Plaintiff and all past, current and future students at CGU and current Cal
v
     20   State students who are being and will be served by his instruction as well as all other graduate
e
     21   students at both institutions suffering from the same or similar treatment.
n
     22                                              II. PARTIES
u
     23           1.      Plaintiff, DR. JOSEPH J. JABLONSKI, JR., an individual, is domiciled in and
e,
     24   was a citizen of the State of California during the relevant time periods from 2010 through
S
     25   present.
ui
     26           2.      Defendant, CLAREMONT GRADUATE UNIVERSITY, is a domestic nonprofit
te
     27   entity organized under the laws of the State of California, registered with the California
8
     28   Secre ar of S a e, and loca ed in Los Angeles Co n , hereinaf er referred o as CGU .
9

3                                                          4

3,
                                                   -13-FOR DAMAGES
                                       FIRST COMPLAINT                                          EXHIBIT A
     Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 8 of 220 Page ID #:247



      1          3.      Defendant, The Estate of MICHAEL UHLMANN, a deceased individual, who

      2   based on information and belief was domiciled in and was a citizen of the State of California

      3   during the relevant time periods from 2010 through death in 2019 hereinafter, referred to as

      4    Uhlmann .

      5          4.      Defendant, JEAN SCHROEDEL, an individual, based on information and belief,

      6   is domiciled in and was a citizen of the State of California during the relevant time periods from

      7   2010 hro gh presen , hereinaf er referred o as Schroedel .
3
      8          5.      Defendant, HEATHER CAMPBELL, an individual, based on information is
4
      9   domiciled in and was a citizen of the State of California during the relevant time periods from
0
     10   2010 hro gh presen , hereinaf er referred o as Campbell .
S

o
     11          6.      Plaintiff is ignorant of the true names and capacity of defendants sued herein as

ut   12   DOES 1 - 50 inclusive, and therefore sues these Defendants by such fictitious names. Plaintiff

h    13   will amend this Complaint to allege their true names and capacities when ascertained.

L    14          7.      Plaintiff is informed and believes and based thereon alleges that each of the

e    15   fictitiously named Defendants is responsible in some manner for the injuries to the Plaintiff
m    16          as alleged herein, and that such injuries as herein alleged were proximately caused by
o    17   and/or attributable to such Defendants.
n    18          8.      Plaintiff is informed and believes and based thereupon alleges that at all relevant
A
     19   times herein mentioned each of the Defendants and Does 1-50, inclusive, were the agents,
v
     20   servants and/or employees, partner, predecessor-in-interest, successor-in-interest, beneficiary,
e
     21   executor, fictitious business name, trustee, subsidiary, related/affiliated entity, assignee, assignor,
n
     22   legal representative, general administrator, member, co-conspirator, and/or joint venturer or
u
     23   occupied other relationships with each of the other named Defendants and at all times herein
e,
     24   mentioned acted within the course and scope of said agency and/or employment and/or other
S
     25   relationship and each other Defendant has ratified, consented to, had actual and/or constructive
ui
     26   knowledge of, was bound by, approved or, and/or failed to prevent the acts of their agents,
te
     27   employees,     predecessor-in-interest,     successor-in-interest,    trustees,    trustors,    and/or
8
     28   representatives, and that each actively, passively, acquiesced, participated in, allowed, aided and
9

3                                                           5

3,
                                                    -14-FOR DAMAGES
                                        FIRST COMPLAINT                                           EXHIBIT A
     Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 9 of 220 Page ID #:248



      1   abetted, assisted, acted, or failed to act, with one another in the commission of the wrongdoing

      2   alleged in this Complaint.

      3           9.       Whenever in this Complaint an act or omission of a corporation or business entity

      4   is alleged, said allegation shall be deemed to mean and include an allegation that the corporation

      5   or business entity acted or omitted to act through its authorized officers, directors, agents,

      6   servants, and/or employees, acting within the course and scope of their duties, that the act or

      7   omission was authorized by corporate managerial officers or directors, and that the act or
3
      8   omission was ratified by the officers and directors of the corporation.
4
      9           10.      Plaintiff does not know the true names or legal capacities of the Defendants
0
     10   designated herein as DOES 1 through 50, inclusive, and therefore sues said Defendants under the
S

o
     11   fictitio s name of DOE.      Plain iff is informed and belie es and hereon allege ha each of he

ut   12   Defendants designated herein as a DOE is legally responsible in some manner for the matters

h    13   alleged in this complaint and is legally responsible in some manner for causing the injuries and

L    14   damages of which Plaintiff complain. Plaintiff is informed and believes and thereon allege that

e    15   each of the Defendants designated herein as a DOE Defendant was, at all times relevant to the
m    16   matters alleged within this complaint, acting in conjunction with the named Defendant, whether
o    17   as a director, officer, employee, agent, affiliate, customer, participant, or co-conspirator. When
n    18   the identities of DOE Defendants 1 through 50 are discovered, or otherwise made available,
A
     19   Plaintiff will seek to amend this Complaint to allege their identity and involvement with
v
     20   particularity.
e
     21                                    III. JURISDICTION & VENUE
n
     22           11.      The Superior Court of the State of California in and for the County of Los
u
     23   Angeles has jurisdiction over this action and venue is proper in this Court as the unlawful
e,
     24   conduct was principally and substantially committed within the confines and borders of Los
S
     25   Angeles County, California and only secondarily and in an ancillary sense in San Bernardino
ui
     26   County.
te
     27           12.      The amount in controversy is more than $25,000.
8
     28
9

3                                                          6

3,
                                                    -15-FOR DAMAGES
                                        FIRST COMPLAINT                                       EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 10 of 220 Page ID
                                            #:249


      1                                       IV. GENERAL ALLEGATIONS

      2                                 PLAINTIFF DECIDES TO ATTEND CGU

      3              13.      Prior to applying to CGU, Plaintiff had studied at the following academic

      4   institutions: University of Pennsylvania, Harvard University, and University of

      5   Pittsburgh. (Exhibit A       Academic Transcripts).

      6              14.      Plain iff s e ensi e and s ccessf l academic and professional career a

      7   man of he co n r s premier ins i           ions afforded Plain iff he oppor ni     o presen a
3
      8   strong case for admission into political science doctoral programs and was invited on
4
      9   January 17, 2009, by Director of Graduate Studies, Mary Nichols, to visit Baylor
0
     10   Uni ersi         on a shor lis of s den s     hom     e o ld like o consider for financial aid
S

o
     11   offers, as Ba lor co ld offer f ll f nding for fi e ears, incl ding full tuition and a

ut   12   s ipends s ar ing a $12,000 per ear. (E hibi B-Email dated January 17, 2009, to

h    13   Plaintiff from Mary Nichols).

L    14              15.      Plaintiff accepted the invitation and was flown to Baylor and was

e    15   interviewed by Baylor faculty for a full tuition remission scholarship.
m    16              16.      Plain iff as accep ed on Febr ar 24,2009 in o CGU s and on Febr ar 5
o    17   in o Bos on College s grad a e program in Poli ical Science. (E hibi C             Acceptance
n    18   Letter).
A
     19              17.      Plain iff af er ha ing spoken on April 27, 2009, i h Schroedel s assistant,
v
     20   Sandra Seymour, about scholarships available to CGU students, told Plaintiff that the
e
     21   Johnston Fellowship was a full tuition remission scholarship and urged him to apply
n
     22   based on her review of his credentials. (Exhibit D-Plain iff s hand-written notes).
u
     23              18.      Plaintiff applied for and was denied the Johnston Fellowship in and
e,
     24   around June 26, 2009. (Exhibit E: Letter from Jennifer Merolla dated June 26, 2009).
S
     25              19.       After receiving the letter, Plaintiff called    Seymour to express his
ui
     26   disappointment over not getting the Johnston Fellowship and due to his financial situation
te
     27   and living circumstances asked her about possibility of deferring his date of matriculation
8
     28
9

3                                                               7

3,
                                                       -16-FOR DAMAGES
                                           FIRST COMPLAINT                                        EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 11 of 220 Page ID
                                            #:250


      1   into the program. Seymour told him that he would need to request a deferral in his enrollment at

      2   CGU for a year.

      3           20.        Seymour told Plaintiff that a deferral for a year is granted usually as a

      4   matter of course.

      5           21.        Plaintiff filed the necessary paperwork with CGU.

      6           22.        Plaintiff received a letter granting him the deferral on or about July 15, 2009.

      7   (Exhibit F: Letter granting Plaintiff deferral to Fall 2010.)
3
      8           23.        After receiving the letter of deferral, Plaintiff called Sandra Seymour on or about
4
      9   July 17, 2009, and again expressed his disappointment over being denied the Johnston
0
     10   Fellowship.
S

o
     11           24.        Plaintiff then inquired into the possibility of re-applying for the Johnston

ut   12   Fellowship.

h    13           25.        Seymour told Plaintiff on or about July 17, 2009, that he should re-apply for the

L    14   Johnston Fellowship in February 2011 after the grades came in for the Fall 2010 Semester.

e    15   (Exhibit D-Plain iff s hand-written notes).
m    16           26.        In or around summer 2010, Plaintiff spoke with CGU and CMC professors,
o    17   including Uhlmann about the possibility of studying at CGU.
n    18           27.        After speaking at length with Uhlmann, Uhlmann notified Plaintiff that he could
A
     19   re-apply for the Michael Johnston Fellowship in American Politics and notified Plaintiff that if
v
     20   he chose to study at CGU that Uhlmann would ensure that Plaintiff, provided he did well
e
     21   academically his first semester,        would receive Michael Johnston Fellowship in American
n
     22   Poli ics,   hich     o ld co er appro ima el $160,000 of Plain iff s      i ion for he d ra ion of his
u
     23   doctorate program.
e,
     24           28.        Uhlmann told Plaintiff that he would advise him during his doctorate program.
S
     25           29.        Plain iff chose     o s d     a   CGU based on Uhlmann s and Se mo r s
ui
     26   representations and other professors at CMC, Ward Elliott and Mark Blitz.
te
     27           30.        Plaintiff prepared to sell real estate he owned in Arlington VA, based on
8
     28   representations made by Uhlmann, Seymour and others.
9

3                                                              8

3,
                                                      -17-FOR DAMAGES
                                          FIRST COMPLAINT                                        EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 12 of 220 Page ID
                                            #:251


      1          31.      In Fall 2010, Plaintiff began his doctorate program in American Politics

      2   and Political Science.

      3          32.      Shortly after Plaintiff started attending classes at CGU in Fall 2010,

      4   Uhlmann ga e Plain iff a CGU adminis ra i e form for him o sign, indica ing Plain iff s

      5   agreement to have Uhlmann serve as his advisor.

      6          33.      During the first semester, Uhlmann also asked Plaintiff to serve as his

      7   chauffeur, driving Uhlmann to LAX and Ontario airports and medical appointments.
3
      8          34.      Uhlmann gave Plaintiff his personal cell phone number and told Plaintiff
4
      9   he should feel free to call him whenever he felt like it.
0
     10          35.      Uhlmann and Plaintiff spoke daily and would enjoy smoking cigarettes
S

o
     11   together.

ut   12          36.      Uhlmann, in comparing Plain iff s o n credentials and experience to his

h    13   o n creden ials and e perience, s a ed se eral imes ha Plain iff as a na ral eacher,

L    14   possessed a very similar academic and legal background to his own, and acknowledged

e    15   ho   helpf l Plain iff s I       Leag e ed ca ion and extensive Washington D.C. legal
m    16   experience would be in obtaining a tenured professorship at CGU..
o    17          37.      Uhlmann acknowledged that Plaintiff was the top student in each of his
n    18   classes in Fall 2010 Semes er on n mero s occasions a CGU and in Plain iff s
A
     19   automobile on trips to and from airports.
v
     20          38.      Indeed, Uhlmann often asked Plaintiff how he assessed the academic
e
     21   promise of other graduate students in his cohort and also even of enrolled graduate
n
     22   students senior to Plaintiff.
u
     23          39.      Uhlmann gave Plaintiff personal gifts: two winter coats in November 2010
e,
     24   beca se as Uhlmann s a ed, I don         an o see o free e o r fann off, for o migh
S
     25   no kno      i ge s cold here in Claremon d ring he          in er.   (E hibi G: Pho os of coa s
ui
     26   Uhlmann gave Plaintiff).
te
     27          40.      Uhlmann gave Plaintiff a set of Christmas manger figurines. (Exhibit H:
8
     28   Photo of Christmas manger).
9

3                                                           9

3,
                                                      -18-FOR DAMAGES
                                          FIRST COMPLAINT                                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 13 of 220 Page ID
                                            #:252


      1          41.       Uhlmann gave Plaintiff several bottles of wine and fresh fruit, i.e., bananas,

      2   cherries, and grapes.

      3          42.       During the early period of their close relationship, Uhlmann would inquire into

      4   Plain iff s personal life, asking him abo     roman ic par ners, o      hich Plain iff    o ld ans er

      5   generally but did not provide specifics.

      6          43.       In totality, Plaintiff reasonably interpreted after Fall Semester 2010 that he would

      7   have received the Johnston Fellowship, an opportunity to obtain a tenured position at CGU, find
3
      8   success as a political scientist, and be provided equal treatment under the law.
4
      9        UHLMANN BECOMES AWARE THAT PLAINTIFF SUPPORTED SAME-SEX
0
     10    MARRIAGE AND BEGINS TO HARASS AND DISCRIMINATE AGAINST PLAINTIFF
S

o
     11          44.       Plaintiff told both Uhlmann and Schroedel that he intended to apply for the

ut   12   Johnston Fellowship during the Fall 2010 semester and in January 2011.

h    13          45.       Plaintiff applied for the Johnston Fellowship in February 2011 by submitting his

L    14   completed application materials by his hand-delivering the application to Sandra Seymour.

e    15          46.       Se mo r accep ed Plain iff s applica ion for he Johns on Fello ship.
m    16          47.       However, shortly thereafter, in or around February 2011, Uhlmann urgently
o    17   inquired into the s bjec ma er of Plain iff s          ork in a class Plain iff had      i h Schroedel.
n    18   Plaintiff told Uhlmann that he was analyzing the constitutionality of same-sex marriage, a
A
     19   cutting-edge issue which at the time had not yet been adjudicated as a right under the US
v
     20   Constitution by the U.S. Supreme court.
e
     21          48.       Uhlmann responded o Plain iff s a horship on same-se marriage b s a ing: I
n
     22   am glad o       old me and immedia el       rned aro nd and alked a a .
u
     23          49.       Uhlmann s reac ion as s range and con rar       o his pre io s beha ior, which was
e,
     24   to engage in lengthy and in-depth discussion with Plaintiff.
S
     25          50.       Up to this point, Plaintiff and Uhlmann had a close personal and professional
ui
     26   relationship.
te
     27
8
     28
9

3                                                           10

3,
                                                    -19-FOR DAMAGES
                                        FIRST COMPLAINT                                            EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 14 of 220 Page ID
                                            #:253


      1           51.    Based on informa ion and belief, Uhlmann s colleag e Schroedel

      2   confirmed to Uhlmann that Plaintiff was writing on same-sex marriage and that she

      3   believed Plaintiff was not heterosexual.

      4           52.    Plain iff immedia el no ed his beha ior of Uhlmann s and Uhlmann s changed

      5   demeanor toward him left him feeling uneasy and concerned.

      6           53.    While walking with Schroedel to get some coffee in the Department of

      7   Poli ics offices and making small-talk with her, Schroedel in a subdued tone told
3
      8   Plaintiff that she knew of someone who secretly cross-dressed but presented a
4
      9   heterosexual appearance in the workplace.
0
     10           54.    Plaintiff answered her by saying that he was sure there were people who
S

o
     11   did that.

ut   12           55.    During Spring 2011 semester, Uhlmann began to change his demeanor

h    13   and tone towards to Plaintiff through constant verbal harassment.

L    14           56.    Uhlmann began o refer o Plain iff s cigare es as ga cigare es.

e    15           57.    Uhlmann began o refer o Plain iff s shor s as ga shor s.
m    16           58.    Uhlmann repea edl called Plain iff s car fil h        despi e con in ing o
o    17   request and accept rides from Plaintiff to and from southern California airports.
n    18           59.    When Plaintiff notified Uhlmann in or about April 2011 that providing
A
     19   rides was taking too much of his time and interfering with his academic obligations,
v
     20   Uhlmann s a ed ha if he rides       ere oo ro gh ha he co ld ge o            he Vaseline,
e
     21   which Plaintiff interpreted as a colloquialism, representing lube to be used during anal
n
     22   sex.
u
     23           60.    Uhlmann also began to mimic a feminized voice to mock Plaintiff.
e,
     24           61.    Uhlmann continued to make invidious comments that served to mock
S
     25   Plaintiff because he was not heterosexual.
ui
     26           62.    One day in the computer lab on the 2nd floor of Harper, Uhlmann put his
te
     27   right hand on Plain iff s lef hand and r bbed i sa ing HIV, HIV, HIV, and hen
8
     28   walked away from Plaintiff in the direction of his office. On another day, Uhlmann told
9

3                                                         11

3,
                                                   -20-FOR DAMAGES
                                       FIRST COMPLAINT                                        EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 15 of 220 Page ID
                                            #:254


      1   Plaintiff that he was a sinner and needed to go to confession to a priest in the Catholic Church to

      2   save his soul.

      3          63.        The comments and gestures by Uhlmann toward Plaintiff became more frequent,

      4   persis en , and     nderhanded.    The commen s        ere made freq en l   in fron of Plain iff s

      5   classmates.

      6          64.        Based on information and belief, Uhlmann, a registered Republican and

      7   conservative, a member of the Federalist Society, and a devout Catholic has professed his disdain
3
      8   and disgust for homosexuality and non-traditional romantic relationships in his academic
4
      9   authorship and in private with Defendants and other colleagues.
0
     10          65.        In 2003, Uhlmann s ppor ed hen Sena or Rick San or m s posi ion ha sodom
S

o
     11   laws should be upheld trying to analogize them to incest and the like and wrote in opinion

ut   12   editorial titled Late Edition: The Real Offense in Crisis Magazine: A Voice for Faithful Catholic

h    13   Laity, writing:

L    14           These are perfec l legi ima e q es ions, and one o gh o be able o ask hem            i ho

e    15   being labeled misanthropic, homophobic, or any of the other opprobrious terms hurled by gay-
m    16   rights advocates. People of conservative moral disposition can and do differ on the prudential
o    17   desirability of criminalizing adult homosexual activity, b          ha s a differen iss e. See,
n    18   Uhlmann, Late Edition: The Real Offense (June 2003) Crisis Magazine: A Voice for Faithful
A
     19   Catholic Laity https://www.crisismagazine.com/2003/late-edition-the-real-offense (as of May 20,
v
     20   2020). (emphasis added).
e
     21          66.        No abl , prior o learning abo   Plain iff s se al orien a ion, his HIV s a s, and
n
     22   his support for same-sex marriage equality in the US Constitution, Uhlmann offered to be
u
     23   Plain iff s s per isor, pro ided Plain iff   i h his personal cell phone n mber o call an ime ,
e,
     24     elcomed Plain iff ser ing as his personal cha ffe r, informed Plain iff ha he       as a na ral
S
     25    eacher, relied on Plain iff s academic-promise evaluation of other graduate students, was
ui
     26   impressed b Plain iff s c rric l m i ae so m ch so ha Uhlmann old Plain iff ha he               as
te
     27   likely to become a permanent tenured professor at CGU, and that Uhlmann would both support
8
     28
9

3                                                           12

3,
                                                     -21-FOR DAMAGES
                                         FIRST COMPLAINT                                       EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 16 of 220 Page ID
                                            #:255


      1   him for the Johnston Fellowship, which Plaintiff was guaranteed to be awarded the

      2   scholarship if Plaintiff agreed to study at CGU, and a tenure-track professorship at CGU.

      3            67.     Moreo er, on man occasions Uhlmann o ld pa Plain iff s hand or place his

      4   hand on Plain iff s righ high during their drives to and from the airport. Although Uhlmann

      5   never stated verbally that he was interested in Plaintiff sexually, Plaintiff interpreted

      6   these overt gestures as meaning such.

      7            68.     In heir o ali , Plain iff s e periences   i h Uhlmann led Plaintiff to the
3
      8   opinion that Uhlmann appeared to have repressed homosexual tendencies.
4
      9    MICHAEL JOHNSTON FELLOWSHIP AWARDED TO MELISSA MAHONEY
0
     10      OVER PLAINTIFF DESPITE PLAINTIFF S OBJECTIVEL STRONGER
S

o
     11                         APPLICATION FOR THE SCHOLARSHIP

ut   12            69.     In Spring Semester 2011, Campbell notes to Plaintiff in the hall that she

h    13    ho gh    Uhlmann s rela ionship      o   he Plain iff     as   oo personall    close and

L    14   inappropriate.

e    15            70.     Plaintiff submitted his Fellowship Renewal Request Form Academic year
m    16   2011-2012 on April 12, 2011, which indicated that he expected to receive the Johnston
o    17   Fello ship. (E hibi I: Plain iff s Fello ship Rene al Req es Form da ed April 12,
n    18   2011).
A
     19            71.     Melissa M. Mahoney was awarded the Michael Johnston Fellowship in
v
     20   sometime in April 2011.
e
     21            72.     Plaintiff immediately went to complain about this decision and later noted
n
     22   in Fall 2011, after he learned months later who in fact had been awarded the scholarship,
u
     23   that his credentials were objectively and demonstrably superior to those of Melissa
e,
     24   Mahoney.
S
     25            73.     Plaintiff informed Uhlmann and Schroedel that the decision appeared
ui
     26   arbitrary and capricious
te
     27
8
     28
9

3                                                          13

3,
                                                    -22-FOR DAMAGES
                                        FIRST COMPLAINT                                       EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 17 of 220 Page ID
                                            #:256


      1           74.    Schroedel told Plaintiff for the first time in late April 2011 that as an enrolled

      2   student he was not eligible to apply for Johnston Fellowship and that only not-yet-enrolled

      3   students were eligible.

      4           75.    Plaintiff responded to Schroedel by stating that both Uhlmann and

      5   Seymour had made representations to him in 2010 to the contrary.

      6           76.    Plaintiff sent Schroedel a letter complaining about his not getting awarded the

      7   Johnston Fellowship. (Exhibit J: Plaintiff to Schroedel letter June 27.2011 with cc: Uhlmann .)
3
      8           77.     Schroedel never responded to the letter.
4
      9           78.    Plaintiff never received a response from Uhlmann to his June 27 letter.
0
     10           79.    When Plaintiff returned to CGU from a trip home to Massachusetts in mid-
S

o
     11   summer 2011, to talk to Uhlmann about the Johnston Fellowship said that he expected Plaintiff

ut   12    o ser e him   i h a complain , ha in response o Plain iff s arg men s ha he recipien of he

h    13   a ard    as far more gif ed in ellec all     han Plain iff, and ha Plain iff would realize that in

L    14   time.

e    15           80.    In a mee ing     i h Schroedel a Hagelbarger s res a ran in Fall 2011, Schroedel
m    16   promised o increase Plain iff s financial aid package,        erball apologi ed for he men al
o    17   illness of her assis an Sandra Se mo r and an representations Uhlmann had made to Plaintiff
n    18   about the Johnston Fellowship, refused to award the Johnston Fellowship to Plaintiff and notified
A
     19   Plaintiff that Melissa Mahoney was the recipient of the Johnston Fellowship and that she had an
v
     20   M.A. in Government from Harvard University and that was the determining factor in awarding
e
     21   her the fellowship over Plaintiff.
n
     22           81.    Based on information and belief, Plaintiff years later confirmed that Melissa
u
     23   Mahoney did not in-fact have an M.A. from Harvard University, and that this was a
e,
     24   misrepresen a ion o him made b           CGU s Schroedel and a pre e           o j s if   CGU s
S
     25   discrimination against Plaintiff in not awarding him the fellowship. (Exhibit U: Melissa
ui
     26   Mahone s CV).
te
     27
8
     28
9

3                                                         14

3,
                                                    -23-FOR DAMAGES
                                        FIRST COMPLAINT                                      EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 18 of 220 Page ID
                                            #:257


      1           82.      Based on information and belief, Melissa Mahoney was an advisee of

      2   Professor Daniel J. Mahoney from Assumption College and Professor Daniel J. Mahoney

      3   kne Uhlmann pre io sl and as a professional friend of Uhlmann s.

      4           83.      Plaintiff submitted his paper on Same-Sex Marriage to Schroedel who graded it as

      5   an A and he recei ed an A from Schroedel for he co rse. (E hibi K: Plain iff s paper on same-

      6   sex marriage).

      7     UHLMANN REFUSES TO RETURN PLAINTIFF S HAND-WRITTEN FINAL EXAM
3
      8                      SUBMITTED FOR HIS NATIONAL SECURITY COURSE
4
      9           84.      At the end of the Spring 2011 semester, Plaintiff requested from Uhlmann
0
     10   the return of his in-class final exam paper for his National Security Course, which is
S

o
     11   req ired of professors p rs an o CGU s o n ri en policies and proced res. (E hibi L

ut   12     CGU Policy and Procedure). Despite numerous requests, Uhlmann refused to return it

h    13   to Plaintiff.

L    14           85.      Plain iff no ified Schroedel and Uhlmann of he CGU s polic on he

e    15   returning of final exams. Schroedel was unable to get Uhlmann to return the exam and
m    16   Uhlmann failed to return the exam.
o    17           86.      The hand-written exam was especially important and valuable to Plaintiff
n    18   as it contained original ideas he had developed on national security and was important for
A
     19   preparing for the American qualifying exam.
v
     20           87.      In July 2011, Plaintiff escalated the matter, to then Department Chair,
e
     21   Campbell,       ho agreed   i h Plain iff s posi ion and e en   en so far o call i in ellec al
n
     22   theft by Uhlmann.
u
     23           88.      Plaintiff requested a formal complaint be filed against Uhlmann for his
e,
     24   continuing pattern of faculty misconduct.
S
     25           89.      This is the first time Plaintiff requested that Campbell file a formal
ui
     26   complaint against Uhlmann.
te
     27           90.      Ho e er, despi e Campbell s concern, she did no hing and Plain iff ne er
8
     28   recei ed his final e am in compliance i h CGU s policies and proced res.
9

3                                                            15

3,
                                                     -24-FOR DAMAGES
                                         FIRST COMPLAINT                                           EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 19 of 220 Page ID
                                            #:258


      1           91.     When Plaintiff realized that Campbell in ended o do no hing abo        Uhlmann s

      2   misconduct, Plaintiff indicated to Campbell that he intended to file a grievance over the denial of

      3    he Johns on Fello ship, Uhlmann s s bs an ial and con in ing miscond c               o ard him,

      4   incl ding Uhlmann s failure to return his National Security Final Exam, Campbell insisted and

      5    hen begged him no o file he grie ance. Beca se of Campbell s insis ence and press re ha

      6   Plaintiff not file a grievance against Uhlmann, Plaintiff did not file a grievance. (Exhibit M:

      7   Blank CGU Grievance Form).
3
      8           UHLMANN ASSIGNS HIS ADVISEE, ASHTON ELLIS TO INQUIRE INTO AND
4
      9                 OBTAIN A COP PLAINTIFF S PAPER ON SAME-SEX MARRIAGE
0
     10           92.     Based on informa ion and belief, on or aro nd J ne 2011, Uhlmann s ad isee,
S

o
     11   Ashton Ellis, a      he behes of Uhlmann, inq ired in o Plain iff s disser a ion on same-sex

ut   12   marriage and promised feedback to Plaintiff. Plaintiff sent the draft to Ashton Ellis but never

h    13   e er recei ed an feedback. (E hibi N: Ellis s hand-written Post It note to Plaintiff and Email

L    14   to Ashton Ellis with Same-Sex Draft Paper).

e    15           93.     Based on informa ion and belief, Ash on Ellis for arded Plain iff s draf         o
m    16   Uhlmann for Uhlmann s nla f l p rposes.
o    17           94.     Later, on or around Spring 2017, Uhlmann recommended to Campbell that
n    18   Ashton Ellis be awarded the job of teaching legal writing to CGU graduate students, despite
A
     19   Plain iff s n mero s req es s o Campbell as Depar men Chair and Plain iff s Ad isor a he
v
     20   time, to be hired for that position.
e
     21           95.     Ash on Ellis s creden ials do no include extensive practice of law at the appellate
n
     22   le el and he Defendan s choice o hire Ellis o er Plain iff is indica i e of he preferen ial
u
     23    rea men for s den s      illing o do Uhlmann s bidding and as s ch cons i       es discrimina ion
e,
     24   towards Plaintiff.
S
     25           UHLMANN TARGETS AND RIDICULES PLAINTIFF S FELLO                             GRADUATE
ui
     26             STUDENT KEVIN FELDMAN DURING CLASS DISCUSSION IN MODERN
te
     27                             PRESIDENCY CLASS IN FALL SEMESTER 2011
8
     28
9

3                                                         16

3,
                                                    -25-FOR DAMAGES
                                        FIRST COMPLAINT                                       EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 20 of 220 Page ID
                                            #:259


      1          96.     Uhlmann became isibl ira e in Modern Presidenc class af er Plain iff s

      2   fellow graduate student Kevin Feldman stated that he believed that certain Framers of

      3   the US Constitution were racist.

      4          97.     Uhlmann knew that Plaintiff and Feldman held similar views on the

      5   racism of certain of the Framers.

      6          98.     Uhlmann mistreated Feldman in front of the whole class to chill open

      7   disc ssion of he racism of he Framers, despi e he Framers                    racism being an
3
      8   increasingly important area of cutting-edge study in the social sciences generally and
4
      9   political science in particular and a developing consensus view held by many noted
0
     10   academics in the fields of political science, law, sociology, and history.
S

o
     11          99.     Plaintiff felt vicariously attacked by Uhlmann because Plaintiff knew that

ut   12   Uhlmann kne      ha Plain iff held he same ie as Feldman s.

h    13          100.    Plain iff did no share Uhlmann s e remis righ -wing views that America

L    14   was a country without a significant racist past. Plaintiff was deeply disappointed to see

e    15   that Uhlmann felt entitled to admonish and beli le liberal grad a e s den s like
m    16   Feldman and Plaintiff in front of the whole class. .
o    17          101.    Classmates of Plaintiff took note of this harassment and discrimination by
n    18   Uhlmann toward liberal students like Feldman and Plaintiff and would inquire about it.
A
     19          102.    Plain iff s spec ed Uhlmann s a acks on him and Feldman            ere beca se
v
     20   they saw racism in the Framers and because they supported a right to same-sex marriage
e
     21   in the Constitution. Plaintiff did not want to draw any further attention to himself, so he
n
     22   would meekly state that he did not know why Uhlmann targeted liberal students.
u
     23          103.    On information and belief, Uhlmann was not required to apologize to the
e,
     24   whole class but was, however, required to send a note of apology to Feldman for his
S
     25   professional misconduct toward Feldman.
ui
     26          104.    Although the time to obtain a doctorate varies by program, generally a
te
     27   doctorate takes between four and six years to obtain, which is what Plaintiff planned for
8
     28   at the inception of his studies at CGU.
9

3                                                          17

3,
                                                   -26-FOR DAMAGES
                                       FIRST COMPLAINT                                          EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 21 of 220 Page ID
                                            #:260


      1          105.     Beginning in or around Febr ar 2011, Uhlmann, Schroedel, and i h Campbell s

      2   knowing acquiescence, began to engage in a pattern of discrimination and harassment against

      3   Plaintiff because he was not a heterosexual male and supported a right to same-sex marriage in

      4   the US Constitution, making every attempt to get him to quit or extend his program, and causing

      5   him to develop enormous student debt.

      6              UHLMANN TARGETS PLAINTIFF FOR HIS POLISH ANCESTRY

      7          106.     During the Spring of 2011, Uhlmann began making statements to fellow graduate
3
      8   students regarding Plain iff s Polish ances r .
4
      9          107.     Plaintiff was tutoring a fellow classmate in German, for which Plaintiff is fluent.
0
     10          108.     Uhlmann was unaware that Plaintiff was speaking German, and mocked Plaintiff
S

o
     11   for teaching Polish, insinuating that he should be ashamed of his ancestry.

ut   12          109.     Polish immigrants have suffered extensive discrimination since their immigration

h    13   in the early 1900s, which Uhlmann was aware of and attempted to capitalize on. He only did

L    14   this because he believed Plaintiff was gay and supported a right to same-sex marriage in the US

e    15   Constitution.
m    16      UHLMANN SETS DIFFERENT STANDARDS FOR PLAINTIFF IN HIS MODERN
o    17         PRESIDENC COURSE IN ATTEMPT TO LO ER PLAINTIFF S GRADE
n    18                                                UNFAIRLY
A
     19          110.     Uhlmann informed Plaintiff in front of the entire class that Plaintiff did not need
v
     20    o make a class presen a ion, beca se of Plain iff s ac i e, informed, and e ensi e in ol emen
e
     21   in participatory discourse during each class.
n
     22          111.     Despi e Uhlmann s p blic s a emen , o ards he end of he semes er, Uhlmann
u
     23   notified Plaintiff that he wo ld ha e o lo er Plain iff s grade beca se he did no make a class
e,
     24   presentation.
S
     25          112.     Plaintiff felt it was necessary to report his threat.
ui
     26          113.     This he second ime Plain iff repor ed Uhlmann s miscond c o CGU, his ime
te
     27   to Schroedel who did not follow up with Plain iff, or o Plain iff s kno ledge admonish
8
     28   Uhlmann for this conduct.
9

3                                                            18

3,
                                                    -27-FOR DAMAGES
                                        FIRST COMPLAINT                                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 22 of 220 Page ID
                                            #:261


      1          114.    Schroedel told Plaintiff that Uhlmann told her that Plaintiff submitted the

      2   best exam for an unprecedented 4-hr in-class exam in the Modern Presidency class.

      3          115.    Uhlmann never told Plaintiff about how well he had done in the

      4   unprecedented 4-hr in-class exam.

      5    UHLMANN SURREPTIOUSL                   ITHDRA       S AS PLAINTIFF S ADVISOR

      6                                   WITHOUT NOTICE

      7          116.    Plaintiff became aware in late Fall Semester 2011 that Uhlmann had
3
      8   dropped Plaintiff as his advisor in Spring 2011 .
4
      9          117.    Uhlmann ne er no ified Plain iff ha he as no longer Plain iff s ad isor.
0
     10          118.    It is either a typical or irregular for graduate school advisor in the instant
S

o
     11   circumstances to withdraw as an advisor without providing notice to the advisee.

ut   12          119.    At the time Uhlmann withdrew from advising Plaintiff, Plaintiff was the

h    13    op grad a e s den in Plain iff s cohor and had achie ed a 4.0 in Fall 2010 and          as on

L    14   his way to achieving a 4.0 in Spring 2011.

e    15          120.    Plain iff onl became a are ha Uhlmann ref sed o ser e as Plain iff s
m    16   his advisor when Plaintiff was notified by Schroedel in late Fall 2011 semester that she
o    17   was now his advisor.
n    18          121.    Plaintiff was shocked that Uhlmann never notified him and inquired with
A
     19   Schroedel when Uhlmann had withdrawn as his advisor.
v
     20          122.    Schroedel ref sed o ans er Plain iff s q es ion regarding        hen or     h
e
     21   Uhlmann was no longer his advisor.
n
     22          123.    When Plaintiff inquired into how Schroedel became his advisor, Schroedel
u
     23   would not answer him.
e,
     24          124.    It is not typical for a graduate student to just be assigned an advisor, it is
S
     25   usually through discussion and mutual agreement.
ui
     26          125.    Uhlmann s choice o drop Plain iff           as onl    af er Uhlmann ei her
te
     27   assumed or became aware that Plaintiff was other than heterosexual and supported a
8
     28   right to same-sex marriage in the US Constitution.
9

3                                                         19

3,
                                                   -28-FOR DAMAGES
                                       FIRST COMPLAINT                                          EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 23 of 220 Page ID
                                            #:262


      1          126.    No explanation to date has ever been provided by Uhlmann, Schroedel, or

      2   Campbell or any other CGU Faculty as to why Uhlmann withdre as Plain iff s ad isor.

      3          127.    Nor has an one e plained ho or ho ro e Plain iff s name on he official form

      4   designa ing Schroedel as Plain iff s ad isor.

      5          128.    Plaintiff to the best of knowledge never signed an administrative form making

      6   Schroedel his advisor.

      7          129.    Plaintiff told Uhlmann he could not provide any rides to him any longer in late
3
      8   November 2011.
4
      9     UHLMANN FORBIDS PLAINTIFF FROM PARTICPATING IN CONFERENCE ON
0
     10                        THE ADMINISTRATIVE STATE IN SPRING 2012
S

o
     11          130.    Despite the Conference on the Administrative State in Spring 2012 being one that

ut   12     as rele an o Plain iff s American Q alifica ion E am Prepara ion, Uhlmann failed o make

h    13   Plaintiff aware of the Conference.

L    14          131.    Uhlmann also told Plaintiff in this timeframe that if Plaintiff thought of asking

e    15   Uhlmann to be on his dissertation committee that he Uhlmann had no interest in doing so and
m    16   that Plaintiff ought not to ask him to be on his dissertation committee.
o    17          132.    Plaintiff found out about the Conference through a graduate student colleague and
n    18   Plaintiff nonetheless at ended, despi e Uhlmann s a emp o keep Plain iff from a ending.
A
     19          133.    At the Conference, Uhlmann informed Plaintiff that under no circumstances
v
     20   should Plaintiff participate, speak, or ask questions at the Conference.
e
     21          134.    After the Conference, Plaintiff notified CGU Professor Jennifer Merolla in her
n
     22   office , that Uhlmann had forbidden him from making any public comments at the Conference
u
     23   and that Uhlmann had similarly forbidden him from making any comments at an earlier
e,
     24   conference at Albrecht Auditorium on Citizens United which Plaintiff opposed as wrongly
S
     25   decided by the US Supreme Court. Plaintiff also informed Merolla that he wanted to state his
ui
     26   p blic agreemen      i h Professor Er in Chemerinsk s presen a ion a he conference b        fel
te
     27   that had he done so Uhlmann would have retaliated against him in some way. Merolla concurred
8
     28
9

3                                                          20

3,
                                                   -29-FOR DAMAGES
                                       FIRST COMPLAINT                                      EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 24 of 220 Page ID
                                            #:263


      1     i h Plain iff ha Uhlmann s cond c       as e reme and o rageo s and        en as far as

      2   s a ing ha i     iola ed Plain iff s freedom of speech bes o ed b   he U.S. Cons i     ion s

      3   First Amendment.

      4           135.    This as e ano her ime Plain iff complained abo Uhlmann s inappropria e

      5   conduct chilling academic debate and the exercise of Amendment rights to CGU.

      6    UHLMANN ESCALATES HIS TARGETING OF PLAINTIFF, CONTINUES TO MAKE

      7                   AD HOMINEM ATTACKS AGAINST PLAINTIFF IN CLASS
3
      8           136.    Plain iff a di ed Uhlmann s class in S mmer 2012 on                  he 1 st
4
      9   Amendmen s es ablishmen and free e ercise cla ses as f r her prepara ion for his
0
     10   upcoming Qualifying Examinations.
S

o
     11           137.    Uhlmann called Plain iff a smar ass in fron of Uhlmann s class, af er

ut   12   Plain iff raised he     harm principle    b   John S ar Mill (which later became a

h    13   philosophical foundation for the right to same-sex marriage in the US Constitution).

L    14           138.    Uhlmann also mocked Plain iff b calling him Chief J s ice, in           ha

e    15   Plain iff in erpre ed i as Uhlmann s likening of Plain iff o Chief J s ice Earl Warren,
m    16     hom Uhlmann had b       hen n mero s imes disparaged as a j dicial ac i is .
o    17      UHLMANN AND SCHROEDEL REMOVE ALL QUESTIONS REGARDING THE
n    18     AMERICAN JUDICIAR FROM PLAINTIFF S AMERICAN QUALIF ING E AM
A
     19                                       FALL SEMESTER 2013
v
     20           139.    Plaintiff came to CGU as an expert in the American Judiciary, through his
e
     21   Juris Doctorate, and appellate legal practice, and published law review articles on
n
     22   federalism, his ha ing aken Uhlmann s co rse on he American j diciar , and
u
     23   Defendants knew or should have known that Plaintiff was indeed well-versed in the
e,
     24   subject.
S
     25           140.    In the summer of 2013, Plaintiff inquired of fellow graduate student Trish
ui
     26   Miller, who had taken and passed the American qualifying exam the previous semester,
te
     27   what she thought the Defendants might ask on the up and coming American qualifying
8
     28   exam.      Miller told Plaintiff that she was aware that the Defendants were out to screw
9

3                                                         21

3,
                                                   -30-FOR DAMAGES
                                       FIRST COMPLAINT                                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 25 of 220 Page ID
                                            #:264


      1   Plaintiff and that since he was a lawyer, he should not expect to see any questions on the

      2   American judiciary.

      3              141.   Despite the judiciary being one-third of the three co-equal branches of the

      4   American Government, and a major area of political science study at CGU and of the American

      5   q alif ing e am a CGU, Plain iff s Q alifica ion E am          as in en ionall de oid of an major

      6   explicit questions in either Section A. or B. on or about the American judiciary.

      7              142.   After the exam, fellow graduate student and study partner, Andrew Carrico told
3
      8   Plaintiff that he Carrico felt he had flunked the exam due to their not being a question on the
4
      9   American judiciary.
0
     10              143.   Based on information and belief, Uhlmann had complete control over the
S

o
     11   qualifying exam questions deriving from his own courses, and that Uhlmann had intentionally

ut   12   removed and/ or withheld any question on the American judiciary in an attempt to set Plaintiff up

h    13   to fail.

L    14              144.   Schroedel also stated to Plaintiff in the Harper 2 nd floor student computer lab in

e    15   the afternoon prior to the American Politics Qualifying Exam that Plaintiff would enjoy taking
m    16   the exam.
o    17              145.   After the results of the exam were announced in December, Uhlmann indicated
n    18   his manip la ion b s a ing o Plain iff i looks like o o er-prepared and hen              alked a a
A
     19   from Plaintiff without further comment.
v
     20              146.   In this same time period, Schroedel was also tellingly very stingy in her
e
     21   comments to Plaintiff, despite Plaintiff having done exceedingly well on an exam in the range of
n
     22   a High Pass ha         as s pposed o be a fail re for Plain iff.
u
     23      PLAINTIFF PROPOSED A DISSERTATION ON SAME-SEX MARRIAGE TO HIS
e,
     24              THEN ADVISOR SCHROEDEL WHO INFORMS HIM TO CHANGE HIS
S
     25                     DISSERTATION TOPIC OR THE                   ILL DESTRO         OU
ui
     26              147.   Prior to the landmark decision in Obergefell v. Hodges that held same-sex
te
     27   marriage was a legal right in the United States of America pursuant due process and equal
8
     28   protection clauses of the Fourteenth Amendment of U.S. Constitution, Plaintiff planned in the
9

3                                                           22

3,
                                                     -31-FOR DAMAGES
                                         FIRST COMPLAINT                                        EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 26 of 220 Page ID
                                            #:265


      1   2013-14 timeframe to write his dissertation on the legality of same-sex marriage as being

      2   both a timely and important area of study in political science and the law.

      3          148.    When Plaintiff informed his then advisor, Schroedel, Schroedel dissuaded

      4   him from writing it on the topic of same-sex marriage by stating that if Plaintiff chose to

      5   write on same-se marriage: he        ill des ro   o .

      6          149.    Plaintiff explained that he wanted to publish his paper he had written for

      7   her in Spring 2011 on he same opic, b      Schroedel ad ised him      o d be er no .
3
      8          150.    Plain iff inq ired in o     ho he omino s         he     ere, b     Schroedel
4
      9   refused to answer and merely stared at him blankly. Plaintiff saw himself out of her office
0
     10   with feeling ill and scared.
S

o
     11          151.    B ,     l ima el , Plain iff kne        and   nders ood he     he    o mean

ut   12   Uhlmann, and the other conservative faculty members and conservative graduate students

h    13   a CGU and conser a i e fac l        members a Claremon McKenna College ( CMC ),

L    14   who often taught graduate courses at CGU.

e    15          152.    This    as he fo r h ime Plain iff repor ed Uhlmann s and o her fac l
m    16   misconduct to appropriate authorities within CGU.
o    17          153.    Plaintiff reported this threat and conversation to Campbell, who was still
n    18   Chair of the Politics Department at CGU.
A
     19          154.    Campbell listened sympathetically but failed to take any action.
v
     20          155.    When Plaintiff again informed Campbell of his intention to file a
e
     21   grievance over the aforementioned faculty misconduct, Campbell told Plaintiff that he
n
     22   could not win the grievance and that he should not try it and thus Plaintiff did not file a
u
     23   grievance.
e,
     24    PLAINTIFF SWITCHES ADVISORS TO DEPARTMENT CHAIR CAMPBELL AFTER
S
     25     SCHROEDEL THREATENS AND WARNS PLAINTIFF NOT TO WRITE ON SAME-
ui
     26                                            SEX MARRIAGE
te
     27          156.    In late Spring 2014, after switching advisors, Plaintiff brought up the
8
     28   threat by Schroedel towards him to Campbell again.
9

3                                                           23

3,
                                                     -32-FOR DAMAGES
                                         FIRST COMPLAINT                                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 27 of 220 Page ID
                                            #:266


      1           157.    This is the fifth time Plaintiff complained about discrimination at CGU.

      2           158.    Plaintiff asked to make a grievance against Schroedel, but Campbell

      3   begged him in a high-pi ched fl e regis er-like          oice filled    i h emo ion no     o follo

      4   through with a grievance.

      5           159.    Plaintiff believed Campbell to be one of his only allies he had left at CGU, as she

      6   had told him that in her view, he should be able to write on same-sex marriage. Plaintiff also

      7   hoped that she would escalate the complaint internally and follow up.
3
      8           160.    Campbell did not follow up with Plaintiff and only dissuaded Plaintiff from filing
4
      9   a grievance in an apparent effort to protect her colleagues, Schroedel and Uhlmann, who been at
0
     10   CGU longer than Campbell and who had taught the core courses in American politics and which
S

o
     11   courses Campbell lacked the knowledge and experience to teach.

ut   12           161.    Plaintiff also reasonably feared retaliation from Schroedel and Uhlmann if he had

h    13   bucked Campbell and had filed a grievance, because of the threatening hostile work

L    14   environment, the unchecked pattern of pervasive retaliation and discriminatory treatment he had

e    15   endured from Defendants up to that point          for a perceived sexual orientation other than
m    16   heterosexual, his positive HIV status, his support for a right to same-sex marriage in the US
o    17   Constitution, and his desire to write his dissertation on the timely and important topic of same-
n    18   sex marriage.
A
     19           162.    Campbell has neither once advised Plaintiff on a career as a political scientist nor
v
     20   e er disc ssed Plain iff s academic record or legal e perience i h him.
e
     21           163.    After Campbell arranges for a Research Assistantship ($5000.00) with CMC
n
     22   Professor Ralph Ross m for a projec on Scalia s j rispr dence, Ross m fails o call Plain iff
u
     23   back af er Ross m s promise o do so af er an ini ial leng h posi i e phone call          i h Ross m
e,
     24   which Plaintiff initiated.
S
     25               UHLMANN S ADVISEE, J. MICHAEL HOFFPAUIR CALLS PLAINTIFF A
ui
     26                                             HOMOSEXUAL SLUR
te
     27
8
     28
9

3                                                          24

3,
                                                   -33-FOR DAMAGES
                                       FIRST COMPLAINT                                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 28 of 220 Page ID
                                            #:267


      1           164.    Sometime in Spring 2014, Plaintiff was studying in the second floor

      2   Harper comp er lab, hen Uhlmann s ad isee, J. Michael Hoffpa ir refers o Plain iff as

      3   a home ,       hich is and as mean as a sl r for homosexual men.

      4           165.    J. Michael Hoffpauir did so loud enough that Uhlmann could hear from his office

      5   down the hall. Plaintiff said nothing to Hoffpauir and then minutes later got up after to confirm

      6   Uhlmann was in-fact in his office and with the door open.

      7        SUMMER 2014, PLAINTIFF CHANGES HIS DISSERTATION PROPOSAL TO
3
      8         OODRO           ILSON S RACE-HISTORICISM TO PROTECT HIMSELF FROM
4
      9          BEING DESTRO ED AND FROM BEING THE SUBJECT OF FURTHER
0
     10                                 HARASSMENT/DISCRIMINATION
S

o
     11           166.    Plaintiff changes his dissertation from same-sex marriage to President

ut   12   Woodro Wilson s Race-Historicism to avoid being further targeted by Defendants.

h    13           167.    The change in disser a ion se back Plain iff s progress in his doc ora e

L    14   program, adding additional time to research and develop his dissertation.

e    15           168.    Plaintiff incurred substantial additional student debt as a result of
m    16   Defendan s discrimina ion.
o    17           169.    Due to the on-going harassmen and hrea s, CGU s fac l                 fail re o
n    18   provide advisement to Plaintiff on an academic career, Plaintiff would eventually make
A
     19   up a committee of professors outside of CGU.
v
     20           170.    Plaintiff goes outside of CGU to develop a dissertation committee of exclusively
e
     21   CMC professors: Mark Blitz, James Nichols and Charles Kesler.
n
     22
              PLAINTIFF APPLIES FOR CONSTITUTIONAL LAW AND LEGAL WRITING
u
     23
                                 COURSE ADJUNCT PROFESSORSHIP AT CGU
e,
     24
S
                  171.    Plaintiff had expressed interest in an adjunct professorship at CGU,
     25
ui        specifically to teach constitutional law and legal writing. Plaintiff had expressed this
     26
te        desire consistently since as early as 2014 continuing through 2016 to Campbell.
     27
8
     28
9

3                                                            25

3,
                                                    -34-FOR DAMAGES
                                        FIRST COMPLAINT                                            EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 29 of 220 Page ID
                                            #:268


      1           172.    So, when an adjunct professorship became available after Ken Blickenstaff retired

      2   from CGU, Campbell could have notified Plaintiff of the open position.

      3           173.    However, CGU awarded the position to Ashton Ellis, a Uhlmann advisee,

      4   without even informing Plaintiff of the opportunity.

      5           174.            When Plaintiff asked Campbell why she did not inform Plaintiff of the job

      6   opening, her response as merel       I forgo . (E hibi O - Campbell's email to plaintiff dated
      7
3         Nov. 22, 2016, saying "I forgot.")
      8
4           PLAINTIFF IS HARRASSED BY UHLMANN ADVISEES DURING HIS PREP FOR
      9
0                                           DISSERTATION DEFENSE
     10
S                 175.    The harassment and constant distraction became so prevalent in the 2014
o
     11
          timeframe hat Plaintiff had been forced to move his study area from the Harper 2nd floor student
ut   12
          comp er lab o he ACB b ilding, d e o bo h Uhlmann s harassmen and o her harassing
h    13

L    14   cond c b Uhlmann s ad isees.

e    15           176.    D ring Plain iff s   ri ing his disser a ion and prepara ion for his disser a ion
m    16   defense, Uhlmann s ad isees begin visiting Plaintiff in the ACB building on the CGU campus to
o    17   talk with Plaintiff on nonsensical and irrelevant topics in an attempt to distract Plaintiff from his
n    18   studies.
A
     19           177.    Based on information and belief, Uhlmann tasked his advisees with attempting to
v
     20   distract Plaintiff and to generate an altercation which could be used against Plaintiff to get him
e
     21   expelled from CGU.
n
     22           178.    Prior to his being banned from the CGU campus, Kalen Farell-Smith frequently
u
     23   visited Plaintiff in the ACB building to talk about personal matters and topics of no interest to
e,
     24   Plaintiff like far-right movements to take America back from the liberals. On one occasion,
S
     25   Farell-Smi h hr s in o Plain iff s hand a sk ll and bones medallion, which Plaintiff understood
ui
     26   from the manner in which Ferrell-Smi h p       he medallion in Plain iff s hand ha he as no free
te
     27   to reject the gift.   Farell-Smith frequently approached Plaintiff with questions concerning his
8
     28   opinion of the state of graduate education in the US.
9

3                                                          26

3,
                                                   -35-FOR DAMAGES
                                       FIRST COMPLAINT                                          EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 30 of 220 Page ID
                                            #:269


      1          179.     Plaintiff had no prior relationship with a Uhlmann advisee by the name of

      2   Joseph Lake, a graduate student several years junior to Plaintiff, until Plaintiff moved

      3   from Harper s 2nd floor student computer lab to the ACB building and he both began

      4   writing his dissertation proposal and preparing for his dissertation proposal defense.

      5    PLAINTIFF HAD LITTLE TO NO CONTACT WITH UHLMANN DIRECTLY FROM

      6     SPRING 2014 UNTIL AFTER PLAINTIFF IS AWARDED HIS PH.D. IN DECEMBER

      7                                                  2018
3
      8          180.     Plaintiff occasional bumped into Uhlmann either in the CGU Mail Room
4
      9   or in the basement corridors of the Harper and McManus buildings, as Plaintiff had little
0
     10   to no direct contact regular contact with Uhlmann after 2014.
S

o
     11          181.     From Spring 2014 to Spring 2019, Uhlmann never said a word to Plaintiff

ut   12   when he bumped into him.          Uhlmann only stared at Plaintiff making him feel

h    13   uncomfortable.

L    14          182.     Based on information and belief, Uhlmann began trying to sabotage

e    15   Plain iff s career b sending his ad isees o harass him at ACB and to set Plaintiff by
m    16   their making false or trumped up complaints against him.
o    17          183.     Based on information and belief, Uhlmann sent Joseph Lake to invite
n    18   Plain iff o job candida e alks in December 2017          i h he s a emen     e ha e no iced
A
     19   that you [Plain iff] ha e no been going o job candida e alks       and hen la er in Jan ar
v
     20   2018 o clear he air and help Plain iff ,         hen Joseph Lake informed Plain iff a he
e
     21   ACB b ilding ha he Lake        as a are and    as sorr    ha Plain iff   as/is al a s being
n
     22   passed o er.
u
     23          184.     Despi e Joseph Lake s feigning a emp o help Plain iff in earl 2018,
e,
     24   Plaintiff earlier became aware that Joseph Lake wrote an assessment about Plaintiff
S
     25   which was seen and read by numerous CGU faculty members that Plaintiff was the
ui
     26    grea es embarrassmen of CGU and ha Lake had charged Plain iff              i h professional
te
     27   miscond c      hich p   Plain iff in Campbell s office in December 2017 defending himself
8
     28   against being expelled from CGU.
9

3                                                         27

3,
                                                   -36-FOR DAMAGES
                                       FIRST COMPLAINT                                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 31 of 220 Page ID
                                            #:270


      1           185.    Based on information and belief, Joseph Lake would have only heard that

      2   lang age abo      [Plain iff] al a s being passed o er from Uhlmann and/or Schroedel.

      3        PLAINTIFF BEGINS TO RECEIVE THREATS FROM UHLMANN ADVISEES

      4           186.    On or aro nd No ember 21, 2017, Plain iff s life      as hrea ened b     e   message

      5   by CGU Ph.D. student Kelan Farell-Smi h,       i h he   ords    o r    elcome blood, preceded b

      6   other minatory text messages.

      7           187.    Based on information and belief, Kelan Farrell-Smith had been banned from CGU
3
      8   for threatening the Defendants and other CGU professors, including he chairman of Plain iff s
4
      9   dissertation committee, Mark Blitz.
0
     10           188.    On or around early December 2017, Joseph Lake, a Uhlmann advisee, approached
S

o
     11   Plaintiff in the ACB student computer lab, said stated generally that we have noticed that you

ut   12   (Plaintiff) have not been participating in the job candidate talks and it would be nice to have you

h    13   (Plaintiff) participate in the job talks.

L    14           189.    In a manner reminiscent of how Uhlmann would occasionally approach Plaintiff

e    15   in Harper s 2nd floor student computer lab, Joseph Lake hen came er close o Plain iff s bod
m    16   in Plain iff s orkspace so ha he co ld see ha        as on Plain iff s comp er screen.
o    17           190.    Joseph Lake then asked Plaintiff again to attend an event to meet the job
n    18   candidate and to talk with the candidate and other graduate students. Plaintiff agreed to attend in
A
     19   attempt to get Joseph Lake away from his personal space.
v
     20           191.    At the event the next day, Plaintiff entered into discourse with the job candidate
e
     21   about his dissertation on Woodrow Wilson and defended his thesis of Woodro             Wilson s race-
n
     22   historicism professionally, against the job candidates insisted-on con en ion ha Plain iff s hesis
u
     23   on Wilson s racism as n enable.
e,
     24           192.    Joseph Lake then filed a formal grievance against Plaintiff with Campbell for
S
     25   academic misconduct and/or unprofessional behavior.
ui
     26            PLAINTIFF, AGAIN, IN DECEMBER 2017 AND IN JANUARY 2018 NOTIFIES
te
     27                  CAMPBELL OF THE ON-GOING PATTERN OF HARRASSMENT AND
8
     28
9

3                                                         28

3,
                                                     -37-FOR DAMAGES
                                         FIRST COMPLAINT                                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 32 of 220 Page ID
                                            #:271


      1      DISCRIMINATION THAT HE HAD ENDURED SINCE 2011; CAMPBELL

      2                                       DOES NOTHING

      3            193.   In or aro nd Jan ar 2018, Plain iff s la s o    hese complain agains he

      4   Defendant and Lake via email to Campbell. (Exhibit V       Plain iff s email o Campbell da ed
      5
          January 23, 2018)
      6
                   194.   Campbell failed to respond.
      7
3                  195.   Plaintiff by this time had now made six or more complaints about
      8
4         harassment and discrimination directed toward him at CGU, all of which either received
      9
0         no response or me       i h Campbell s insis ence no o file a grie ance les Plain iff be
     10
S         further retaliated against by Defendants.
o
     11
                   196.   Plaintiff has therefore reasonably exhausted any and all administrative
ut   12
          remedies available to him at CGU.
h    13
                   197.   Plaintiff filed a complaint with the Department of Fair Housing and
L    14
          Emplo men in December 2018. (E hibi T: Plain iff s DFEH Righ o S e Le er)
e    15
                   198.   Plaintiff also sent a detailed letter of his harassment and discrimination at
m    16
          CGU o he CGU s Presiden in earl Febr ar 2019. In addi ion o he le er da ed
o    17
          February 4, 2019, Plaintiff also sent to Jessup a copy of the DFEH Complaint. (Exhibit
n    18
          P, Plain iff s Febr ary 2019 Letter to CGU President Jessup).
A
     19
                   199.   Jess p ne er responded o Plain iff s de ailed le er of Febr ar 2019.
v
     20
                   200.   Despite the on-going harassment and discrimination, Plaintiff was
e
     21
n
          awarded the PhD degree in December 2018, received a Dissertation Award in May 2017,
     22
u         and has maintained a perfect 4.0 academic record at CGU. (Exhibit Q - Plain iff s CGU
     23
e,        Transcripts).
     24
S                  201.   When Plaintiff bumped into Uhlmann in later Spring 2019 and early
     25
ui        summer of 2019 in the corridors of Harper--after the letter to Jessup is sent      Uhlmann
     26
te          i ho   gree ing Plain iff   ers o him HIV, HIV, HIV and alks a a from Plain iff.
     27
8
     28
9

3                                                          29

3,
                                                    -38-FOR DAMAGES
                                        FIRST COMPLAINT                                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 33 of 220 Page ID
                                            #:272


      1      DEFENDANTS DELIBERATELY WITHOLD FROM PLAINTIFF INFORMATION

      2     ABOUT A TENURE TRACK PROFESSORSHIP OPENING IN FALL 2017 AT CGU

      3            TEACHING AMERICAN LAW AND AMERICAN POLITICS AT CGU

      4          202.   Defendants deliberately withheld information about tenure-track           position

      5   at CGU in Fall 2017 teaching the American judiciary, constitutional laws and American

      6   government, although Plaintiff was known by Defendants to be on campus every day at ACB

      7   and although Plaintiff had expressed his desire to teach at CGU as early as Fall 2010 to Uhlmann
3
      8   and then to Campbell several times from Spring 2011 onwards.
4
      9          203.   Defendants hired Christopher Krewson in early 2018 to a tenure-track position
0
     10   teaching Cons i   ional La     and American poli ics co rses, ho e er, Kre son s CV is
S

o
     11   demons rabl    eaker han Plain iff s. (E hibi R: Kre son s CV)

ut   12          204.   When Plaintiff, during a visit to the CGU Career Center, later inquired about

h    13   Defendan s delibera el     i hholding information about the opening from him in Fall 2017,

L    14   Christine Kelly, director of the Career Development Office at Claremont Graduate University,

e    15   informed Plaintiff that he was ineligible to apply for the position in any case, because i)
m    16   universities do not hire their own graduates as full-time faculty (despite the glaring fact that
o    17   Uhlmann obtained his PhD from CGU and was hired as a professor in 2002); and ii) that he
n    18   Plaintiff had not yet achieved anything substantial after receiving a CGU PhD(despite the
A
     19   glaring fact that Plaintiff had achieved something substantial before entering the PhD program
v
     20   at CGU and Uhlmann had admitted that to Plaintiff in Fall 2010).
e
     21     DIRECTOR KELLY SENDS PLAINTIFF TO CHAFFEY UNIVERITY JOB FAIR IN
n
     22        SPRING 2018 BECAUSE SHE CONCLUDES HE MANIFESTLY LACKS ANY
u
     23    TEACHING EXPERIENCE ON HIS CV; HOWEVER, WHEN PLAINTIFF PRESENTS
e,
     24        HIS TRANSCRIPT TO THE CHAFFEY HIRING DIRECTOR SHE INFORMS
S
     25     PLAINTIFF THAT HE WOULD BE ELIGIBLE TO TEACH POLITICAL SCIENCE
ui
     26       THERE BUT FOR THE FACT THERE IS NO M.A. DEGREE POSTED ON HIS
te
     27                                           TRANSCIPT
8
     28          205.   Plain iff a Kell s direc ion a ends a job fair a Chaffe College in Spring 2018.
9

3                                                       30

3,
                                                  -39-FOR DAMAGES
                                      FIRST COMPLAINT                                       EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 34 of 220 Page ID
                                            #:273


      1           206.    Plaintiff is told by female Hiring Director that he would be eligible to

      2   teach political science at Chaffey but for the fact he does not have an M.A. degree on his

      3   transcript.

      4           207.    Plaintiff was told by Schroedel that CGU automatically awards an M.A.

      5   degree upon finishing the three years of coursework necessary to be eligible to take the

      6   qualifying exams.

      7           208.    In fact, CGU requires a student to submit an Intent to Receive Degree
3
      8   form for both the M.A. and the PhD degrees.
4
      9           209.    Defendants failed to inform Plaintiff of the pro forma administrative step.
0
     10           210.    Defendan s fail re o inform Plain iff of he absence of a formal M.A.
S

o
     11   degree on his transcript shows that Defendants had not advised Plaintiff at any time to

ut   12   obtain teaching experience at any of the area colleges and universities.

h    13           211.    Plaintiff next endures the humiliating process of proving to Defendants

L    14   that he had completed the necessary requirements of an M.A. degree in Spring 2018, in

e    15   the same year as he is awarded a PhD.in December 2018.
m    16           212.    Plaintiff is awarded the M.A. degree in Spring 2018, five years after he
o    17   actually earned it.
n    18           213.    Beca se of ei her Defendan s in en ional discrimina ion o ard Plaintiff
A
     19   or their negligent supervision of Plaintiff by his CGU advisors, Plaintiff loses the job
v
     20   opportunity of being employed at Chaffey teaching courses in American government in
e
     21   Spring 2018, Summer 2018, Fall 2018, continuing to the present.
n
     22       AFTER PLAINTIFF OBTAINS EMPLOYMENT AS ADJUNCT PROFESSOR OF
u
     23      POLITICAL SCIENCE AT CSUSB IN APRIL 2019; PLAINTIFF APPLIES FOR A
e,
     24     TENURE-TRACK CSUSB POSITION TEACHING CONSTITUTIONAL LAW AND
S
     25                                    AMERICAN GOVERNMENT
ui
     26           214.    Plaintiff sent his CV with a short cover letter to Chairman Brian Janiskee
te
     27   in December 2018, asking for work.
8
     28
9

3                                                          31

3,
                                                   -40-FOR DAMAGES
                                       FIRST COMPLAINT                                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 35 of 220 Page ID
                                            #:274


      1            215.   After an interview in January 2019, Plaintiff is formally hired by Chairman Brian

      2   Janiskee in late March 2019 as an adjunct professor of political science at CSUSB.

      3            216.   Plaintiff is assigned a section of PSCI203 and begins teaching PSCI203:

      4   American Government in Spring Quarter 2019.

      5            217.   Janiskee e al a es Plain iff s eaching in a ri en e al a ion as e cellen .

      6            218.   After Plaintiff had been teaching American Government and Political Theory

      7   courses at CSUSB, the CSUSB Political Science Department advertised in July 2019 an opening
3
      8   for a tenure-track position teaching Constitutional Law and American Government, with a
4
      9   closing date of November 1, 2019.
0
     10            219.   On or about September 23, 2019, Uhlmann advisee Joseph Lake appeared for the
S

o
     11   first time in many months in the Computer Lab of the ACB building, where Plaintiff as a CGU

ut   12   alumnus and who still lived in Upland CA, usually prepared his teaching at CSUSB. Lake

h    13   approached Plaintiff at his workstation at ACB and invited Plaintiff to Soup Night at CGU.

L    14   Plaintiff politely declined. Lake went to sit down at a table. After a few minutes of texting on

e    15   his cellphone, Lake approached Plaintiff at his workstation again and then told Plaintiff that he
m    16   had recently been hired as an adjunct professor to teach American Government at CSUSB.
o    17   Lake told Plaintiff that he knew that Plaintiff was teaching at CSUSB too. Lake then asked
n    18   Plaintiff if he intended to apply for the open position at CSUSB to teach Constitutional Law and
A
     19            American Government. Plaintiff expressed astonishment that Lake would ask him that
v
     20   q es ion and simpl s a ed I migh .
e
     21            220.   Lake then left the ACB building.
n
     22            221.   Plaintiff filed a timely application for the open tenure-track position at CSUSB on
u
     23   or abo    Oc ober 28, 2019. (E hibi S: Plain iff s Co er le er da ed Oc ober 29, 2019 o he
e,
     24   CSUSB Hiring Committee)
S
     25            222.   After months went by without any communication from CSUSB, Plaintiff asked
ui
     26   to meet in January 2020 with a CSUSB faculty member named Steve Childs whom Plaintiff
te
     27   knew from his having taught Political Theory Fall 2019 in the same classroom that Childs used
8
     28   in an In erna ional Rela ions class hich me righ af er Plain iff s.
9

3                                                         32

3,
                                                   -41-FOR DAMAGES
                                       FIRST COMPLAINT                                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 36 of 220 Page ID
                                            #:275


      1           223.    Plaintiff met for coffee with Childs in the Pfau Library at CSUSB.

      2           224.    Childs as er g arded in his ans ers o Plain iff s inq iries abo           ha   as

      3   going on with his application, stating he could not give Plaintiff any answers to his questions on

      4    he gro nd of fac l      pri ilege. Childs old Plain iff ha Sco Zen ner ( Zen ner ) as

      5   the Hiring Committee Chairman and that Childs a CGU PhD was hired into a tenure track

      6   position after he like Plaintiff had been teaching as an adjunct professor at CSUSB.

      7           225.    Childs did mention to Plaintiff that in his opinion Uhlmann was a very
3
      8   fine professor at CGU.
4
      9           226.    BACKGROUND: Plaintiff knew Zentner from the times when Zentner
0
     10   would attend lectures at CGU given by the late Professor Harry Neumann.
S

o
     11           227.    Plaintiff in 2011-2012 timeframe debated the merits and necessary

ut   12   implica ions of Ne mann s e reme nihilist position with Zentner and Neumann.

h    13   Plain iff s las s a emen s o Zen ner and Ne mann on he necessar implica ions of

L    14   Ne mann s philosophical posi ion        ere (1) Ne mann s posi ion necessaril         ndermined

e    15   the possibility of the American experiment in liberal democracy based on the equality
m    16   principle of the Declaration of Independence, since Neumann regarded the equality
o    17   principle as a form of philosophic ra ionali            hich, from Ne mann s poin of ie ,
n    18   could never be shown to be objectively valid, as it was just one form of philosophic
A
     19   reason in he no- in        ar be   een poli ical and philosophic reason; for Ne mann, onl
v
     20   those initiated into the mysteries of his own Nietzschean-like philosophy knew that all
e
     21   politics, whether in the form of political reason or philosophic reason, was an act of the
n
     22   will and as such could not be rational and to think politics could be rational in an ultimate
u
     23   sense   as he grea error of all hinkers prior o Ne mann. (2) ha Ne mann s nihilis
e,
     24   position was so extreme that it in effect eliminated the possibility of any higher moral
S
     25   principle go erning poli ics and ha ha mean ha Ne mann s e reme nihilism co ld
ui
     26   no condemn a racis fascism like Hi ler s Na ism from becoming he fo nda ion of
te
     27   American political life.
8
     28
9

3                                                            33

3,
                                                     -42-FOR DAMAGES
                                         FIRST COMPLAINT                                            EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 37 of 220 Page ID
                                            #:276


      1          228.    Ne mann responded o Plain iff s arg men b sa ing in s ern gr ff oice ha

      2   nei her he nor Zen ner co ld each Plain iff an hing abo              poli ics:   Jablonski    o   are

      3    n eachable. Zen ner nodded his head in conc rrence. Plain iff ne er a ended any more of

      4   Ne mann s classes in 2012 and Plain iff ne er sa Zen ner again.

      5          229.    On information and belief, Schroedel had given Neumann the job of teaching at

      6   CGU.

      7          230.    When shortly after meeting with Steve Childs in January 2020, Plaintiff ran into
3
      8   Chairman Brian Janiskee in he Fac l      Office B ilding a CSUSB near Plain iff s adj nc office
4
      9   a FO 210 ( hich is a er shor dis ance from Lake s adj nc office in FO 220), Janiskee o ld
0
     10   nei her confirm nor den     ha Plain iff s applica ion   as he strongest application of the pool of
S

o
     11   applica ions CSUSB recei ed in response o he opening, ci ing fac l               pri ilege,    ho gh

ut   12   Plaintiff could reasonably suspect his application was the strongest given his being a J.D., PhD,

h    13   with extensive real world experience and having teaching experience at CSUSB.

L    14          231.    After Plaintiff did internet research on the CSUSB opening, he discovered that the

e    15   CSUSB Hiring Committee had extended the deadline on the opening to from November 1, 2019
m    16   to January 31, 2020.
o    17          232.    Plaintiff then sent an email to Scott Zentner, whom he now knew                was the
n    18   Chairman of the Hiring Committee, inquiring what was going on with his application and why
A
     19   was the deadline extended from November 1, 2019 to January 31, 2020.
v
     20          233.    Zen ner responded o Plain iff s email by thanking Plaintiff for reaching out to
e
     21   him and b s a ing ha he deadline        as e ended o ob ain a more rob s         pool of applican s
n
     22   and that he Zentner would keep Plaintiff apprised of the results of the search for a qualified
u
     23   candidate to fill the opening.
e,
     24          234.    On or about February 12, 2020. Plaintiff sent Zentner a letter of recommendation
S
     25   he received from Laurence Tribe of the Harvard Law School, on the thought that this was
ui
     26    rob s eno gh for Zen ner.
te
     27          235.    Zen ner ne er responded o Plain iff s email a aching the Tribe letter.
8
     28
9

3                                                          34

3,
                                                   -43-FOR DAMAGES
                                       FIRST COMPLAINT                                          EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 38 of 220 Page ID
                                            #:277


      1           236.     On or abo         April 1, 2020, Zen ner finall     responded o Plain iff s

      2   application of October 28, 2019, by stating that due to COVID19, the opening would not

      3   be filled.

      4           237.     On information and belief, Plaintiff believes that his application for the open

      5   tenure track position teaching at CSUSB was the strongest application of the entire pool of

      6   applications received by the November 1, 2019 and by the extended January 31, 2020,

      7   deadline, and that CGU and Zentner poisoned the waters at CSUSB and caused CSUSB
3
      8   to discriminate against Plaintiff by failing to hire him for a position he was the most
4
      9   qualified to fill.
0
     10                                          IV. CAUSES OF ACTION
S

o
     11       First Cause of Action for Sexual Orientation Discrimination (Ed. Code § 200 et seq.)

ut   12                                   (Against All Defendants and Does 1 -50)

h    13           238.         Plaintiff refers to and incorporates by reference paragraphs 1 through 237

L    14   above, inclusive, as though set forth in full herein, and alleges this First Cause of Action

e    15   for Se al Orien a ion Discrimina ion in Viola ion of FEHA (Cal. Go             Code      12900
m    16   et seq.) against all Defendants and DOES 1 through 50 as aiders, abettors and
o    17   conspirators, inclusive, and each of them, as follows as follows:
n    18           239.     Plaintiff suffered harassment that was so severe, pervasive, and offensive
A
     19    ha i effec i el depri ed him of he righ of eq al access o ed ca ional bene s and
v
     20   opportunities.
e
     21           240.     Defendants had actual knowledge of that harassment.
n
     22           241.     Defendants acted with deliberate indifference in the face of the that
u
     23   knowledge.
e,
     24    Second Cause of Action for Sexual Orientation Discrimination in Violation of FEHA (Ca.
S
     25                                             G      C        12900)
ui
     26                             (Against Defendant All Defendants and Does 1 -50)
te
     27           242.     Plaintiff refers to and incorporates by reference paragraphs 1 through 241
8
     28   above, inclusive, as though set forth in full herein, and alleges this Second Cause of
9

3                                                              35

3,
                                                       -44-FOR DAMAGES
                                           FIRST COMPLAINT                                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 39 of 220 Page ID
                                            #:278


      1   Ac ion for Se al Orien a ion Discrimina ion in Viola ion of FEHA (Cal. Go           Code     12900

      2   et seq.) against all Defendants and DOES 1 through 50 as aiders, abettors and conspirators,

      3   inclusive, and each of them, as follows as follows:

      4          243.    Plaintiff applied for jobs at Defendant, CGU.

      5          244.    Defendant, CGU refused to hire Plaintiff.

      6          245.    Defendant, CGU refused to hire Plaintiff because of his sexual orientation.

      7          246.    The Plaintiff was harmed.
3
      8          247.    Defendan , CGU s cond c       as a s bs an ial fac or in ca sing Plain iff s harm.
4
      9     Third Cause of Action for Failure to Prevent Discrimination in Violation of FEHA (Ca.
0
     10                                         G      C        12900)
S

o
     11                               (Against All Defendants and Does 1 -50)

ut   12          248.    Plaintiff refers to and incorporates by reference paragraphs 1 through 247 above,

h    13   inclusive, as though set forth in full herein, and alleges this Second Cause of Action for Sexual

L    14   Orien a ion Discrimina ion in Viola ion of FEHA (Cal. Go        Code      12900 e seq.) against all

e    15   Defendants and DOES 1 through 50 as aiders, abettors and conspirators, inclusive, and each of
m    16   them, as follows as follows:
o    17          249.    Plaintiff applied for jobs at Defendant, CGU.
n    18          250.    Defendant, CGU refused to hire Plaintiff.
A
     19          251.    Defendant, CGU refused to hire Plaintiff because of his sexual orientation.
v
     20          252.    The Plaintiff was harmed.
e
     21          253.    Defendan , CGU s cond c       as a s bs an ial fac or in ca sing Plain iff s harm.
n
     22         Fourth Cause of Action for Violation of Title VII of the Civil Rights Act of 1964
u
     23                               (Against All Defendants and Does 1 -50)
e,
     24          254.    Plaintiff refers to and incorporates by reference paragraphs 1 through 253 above,
S
     25   inclusive, as though set forth in full herein, and alleges this Fourth Cause of Action for Violation
ui
     26   of the Civil Rights Act of 1964 against all Defendants and DOES 1 through 50 as aiders, abettors
te
     27   and conspirators, inclusive, and each of them, as follows as follows:
8
     28          255.    Plaintiff applied for jobs at Defendant, CGU.
9

3                                                          36

3,
                                                     -45-FOR DAMAGES
                                         FIRST COMPLAINT                                       EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 40 of 220 Page ID
                                            #:279


      1           256.    Defendant, CGU refused to hire Plaintiff.

      2           257.    Defendant, CGU refused to hire Plaintiff because of his sexual orientation.

      3           258.    The Plaintiff was harmed.

      4           259.    Defendan , CGU s cond c       as a s bs an ial fac or in ca sing Plain iff s

      5   harm.

      6     Fifth Cause of Action for Violation of the Genetic Information Nondiscrimination Act of

      7                                                     2008
3
      8                               (Against All Defendants and Does 1 -50)
4
      9           260.    Plaintiff refers to and incorporates by reference paragraphs 1 through 259
0
     10   above, inclusive, as though set forth in full herein, and alleges this Fifth Cause of Action
S

o
     11   for Violation of the Genetic Information Nondiscrimination Act of 2008 against all

ut   12   Defendants and DOES 1 through 50 as aiders, abettors and conspirators, inclusive, and

h    13   each of them, as follows as follows:

L    14           261.    Plaintiff applied for jobs at Defendant, CGU.

e    15           262.    Based on information and belief, Defendant, Uhlmann obtained illegally
m    16   information about Plaintiff genetic information, namely his positive status for HIV.
o    17           263.    Defendant, CGU refused to hire Plaintiff.
n    18           264.    Plain iff s gene ic informa ion     as a s bs an ial fac or in Defendan no
A
     19   hiring Plaintiff.
v
     20                  Sixth Cause of Action for Violation of Unruh Act (Civil Code §51)
e
     21                               (Against All Defendants and Does 1 -50)
n
     22           265.    Plaintiff refers to and incorporates by reference paragraphs 1 through 264
u
     23   above, inclusive, as though set forth in full herein, and alleges this Sixth Cause of Action
e,
     24   for Violation of the Unruh Act (Civil Code §51) against all Defendants and DOES 1
S
     25   through 50 as aiders, abettors and conspirators, inclusive, and each of them, as follows as
ui
     26   follows:
te
     27           266.    Defendant         denied           full      and         equal         access
8
     28   accommodations/advantages/facilities/privileges/services to Plaintiff.
9

3                                                            37

3,
                                                   -46-FOR DAMAGES
                                       FIRST COMPLAINT                                           EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 41 of 220 Page ID
                                            #:280


      1           267.    That a substantial motivating reason for Defendant conduct was its perception of

      2   Plain iff s gene ic informa ion and se   al orien a ion.

      3           268.    Tha Plain iff s gene ic informa ion and se al orien a ion, and associa ion         ih

      4   others i h he same s a s as a s bs an ial mo i a ing reason for Defendan s cond c .

      5           269.    The Plaintiff was harmed.

      6           270.    The Defendan s cond c       as a s bs an ial fac or in ca sing Plain iff s harm.

      7              Seventh Cause of Action for Fraudulent          Intentional Misrepresentation
3
      8                             (Against Defendant Uhlmann and Does 1 -50)
4
      9           271.    Plaintiff refers to and incorporates by reference paragraphs 1 through 270 above,
0
     10   inclusive, as though set forth in full herein, and alleges this Seventh Cause of Action for
S

o
     11   Fraudulent Intentional Misrepresentation against Defendant, Uhlmann and DOES 1 through 50

ut   12   as aiders, abettors and conspirators, inclusive, and each of them, as follows as follows:

h    13           272.    Uhlmann represented to Plaintiff that a fact was true, namely that Plaintiff would

L    14   receive the Johnston fellowship if he attended CGU.

e    15           273.    Uhlmann s represen a ion was false.
m    16           274.    Uhlmann knew that representation was false when he made it and/or made it
o    17   without regard for its truth.
n    18           275.    Uhlmann intended Plaintiff to rely on the representation.
A
     19           276.    The Plain iff reasonabl relied pon Uhlmann s represen a ion.
v
     20           277.    The Plaintiff s reliance on Uhlmann s represen a ion        as a s bs an ial fac or in
e
     21   ca sing Plain iff s harm.
n
     22              Eighth Cause of Action for Intentional Infliction of Emotional Distress
u
     23    (Against Defendant Claremont Graduate University, Defendant Uhlmann, and Does 1 -50)
e,
     24           278.    Plaintiff refers to and incorporates by reference paragraphs 1 through 277 above,
S
     25   inclusive, as though set forth in full herein, and alleges this Eighth Cause of Action for
ui
     26   Intentional Infliction of Emotional Distress against Defendants, CGU, Uhlmann, and DOES 1
te
     27   through 50 as aiders, abettors and conspirators, inclusive, and each of them, as follows as
8
     28   follows:
9

3                                                          38

3,
                                                      -47-FOR DAMAGES
                                          FIRST COMPLAINT                                        EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 42 of 220 Page ID
                                            #:281


      1           279.     Defendan s cond c       as o rageo s.

      2           280.     Defendants intended to cause Plaintiff emotional distress.

      3           281.     Plaintiff did suffer emotional distress and suffered physical harm as a

      4   result of that distress in terms of elevated blood pressure and continuing dermatological

      5   trauma.

      6           282.     Defendan s cond c       as a s bs an ial fac or in ca sing Plain iff s se ere

      7   emotional distress.
3
      8                  Ninth Cause of Action for Negligent Infliction of Emotional Distress
4
      9    (Against Defendant Claremont Graduate University, Defendant Uhlmann, and Does 1 -50)
0
     10           283.     Plaintiff refers to and incorporates by reference paragraphs 1 through 282
S

o
     11   above, inclusive, as though set forth in full herein, and alleges this Eighth Cause of

ut   12   Action for Negligent Infliction of Emotional Distress against Defendants, CGU,

h    13   Uhlmann, and DOES 1 through 50 as aiders, abettors and conspirators, inclusive, and

L    14   each of them, as follows as follows:

e    15           284.     Defendants were negligent.
m    16           285.     Plaintiff did suffer serious emotional distress.
o    17           286.     Defendan s negligence        as a s bs an ial fac or in ca sing Plain iff s
n    18   serious emotional distress.
A
     19                              Tenth Cause of Action for Defamation Per Se
v
     20                                 (Against All Defendants and Does 1 -50)
e
     21           287.     Plaintiff refers to and incorporates by reference paragraphs 1 through 286
n
     22   above, inclusive, as though set forth in full herein, and alleges this Tenth Cause of Action
u
     23   for Defamation Per Se against all Defendants and DOES 1 through 50 as aiders, abettors
e,
     24   and conspirators, inclusive, and each of them, as follows as follows:
S
     25           288.     Defendant, Uhlmann acting in his capacity as a professor at CGU made
ui
     26   s a emen s o Plain iff s classma es abo      Plain iff.
te
     27           289.     Plain iff s classma es clearl   nders ood Uhlmann s a emen s o be about
8
     28   Plaintiff.
9

3                                                            39

3,
                                                     -48-FOR DAMAGES
                                         FIRST COMPLAINT                                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 43 of 220 Page ID
                                            #:282


      1            290.   Plain iff s classma es nders ood hese s a emen s o mean ha Plain iff          as and

      2   is in-fact a homosexual, although he is bi-sexual.

      3            291.   Defendant failed to use reasonable care to determine the truth or falsity of these

      4   statements.

      5            292.   Defendan s miscond c in pos ing hose s a emen s           ere a s bs an ial fac or in

      6   ca sing harm o Plain iff s rep a ion, and crea ed shame, mor ifica ion, and h r feelings.

      7            293.   The statements made by Defendants were done with malice, oppression, and/or
3
      8   fraud.
4
      9     Eleventh Cause of Action for Intentional Interference of Prospective Business Relations
0
     10                               (Against All Defendants and Does 1 -50)
S

o
     11            294.   Plaintiff refers to and incorporates by reference paragraphs 1 through 293 above,

ut   12   inclusive, as though set forth in full herein, and alleges this Eleventh Cause of Action for

h    13   Intentional Interference of Prospective Business Relations against all Defendants and DOES 1

L    14   through 50 as aiders, abettors and conspirators, inclusive, and each of them, as follows as

e    15   follows:
m    16            295.   The Plaintiff and CSUSB were in an economic relationship that probably would
o    17   have resulted in an economic benefit to the Plaintiff.
n    18            296.   The Defendants knew of this relationship.
A
     19            297.   The Defendants and their agents engaged in communications with CSUSB about
v
     20   Plaintiff and based on information and belief either instructed CSUSB not to hire Plaintiff as a
e
     21   professor or recommended strongly that CSUSB not hire Plaintiff into the tenure track position.
n
     22            298.   That by engaging in this conduct Defendants intended to disrupt the relationship.
u
     23            299.   That relationship was disrupted.
e,
     24            300.   The Plaintiff was harmed.
S
     25            301.   The Defendan s cond c       as a s bs an ial fac or in ca sing Plain iff s harm.
ui
     26
te
     27
8
     28
9

3                                                            40

3,
                                                   -49-FOR DAMAGES
                                       FIRST COMPLAINT                                          EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 44 of 220 Page ID
                                            #:283


      1                                     V. PRAYER FOR RELIEF

      2      Plaintiff DR. JOSEPH J. JABLONSKI, JR., hereby prays for judgment against Defendants

      3   CLAREMONT GRADUATE UNIVERSITY, the Estate of MICHAEL UHLMANN, JEAN

      4   SCHROEDEL, HEATHER CAMPBELL, and DOES 1 to 50 inclusive, and each of them, as

      5   follows:

      6      1. General, compensatory, and special damages in amounts to be proven at trial;

      7      2. For prejudgment interest as permitted by Section 3291 of the California Civil Code and
3
      8          any other applicable statutes;
4
      9      3. Damages from loss of future wages and benefits, together with interest, and damages for
0
     10          emo ional dis ress ha res l ed d e o Defendan s     rongf l cond c ;
S

o
     11      4. Punitive Damages;

ut   12      5. For a orne s fees, he cos s of s i herein inc rred; and,

h    13      6. For such other and further relief as this Court may deem proper.

L    14                                   DEMAND FOR JURY TRIAL

e    15          Plaintiff DR. JOSEPH J. JABLONSKI, JR., hereby demands a trial by jury in this matter.
m    16
o    17
n    18
A
     19
v
     20   Dated: July 31, 2020                                      HEIT LAW GROUP, P.C.
e
     21
n
     22
u
     23                                                         By:____________________
e,
     24                                                             Brian M. Heit, Esq.
S
     25                                                             Attorney for Plaintiff Dr. Joseph J.
ui
     26                                                             Jablonski, Jr.
te
     27
8
     28
9

3                                                       41

3,
                                                  -50-FOR DAMAGES
                                      FIRST COMPLAINT                                     EXHIBIT A
                                                            Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 45 of 220 Page ID
                                                                                              #:284


                                                        1        I. EXHIBIT A – ACADEMIC TRANSCRIPTS

                                                        2       II. EXHIBIT B - EMAIL DATED JANUARY 17, 2019, TO PLAINTIFF FROM

                                                        3           MARY NICHOLS.

                                                        4       III. EXHIBIT C - ACCEPTANCE LETTER

                                                        5       IV. EXHIBIT D - PLAINTIFF’S HAND-WRITTEN NOTES

                                                        6       V. EXHIBIT E - LETTER FROM JENNIFER MEROLLA DATED JUNE 26, 2009

                                                        7       VI. EXHIBIT F - LETTER GRANTING PLAINTIFF DEFERRAL TO FALL 2010

                                                        8      VII. EXHIBIT G - PHOTOS OF COATS UHLMANN GAVE PLAINTIFF

                                                        9     VIII. EXHIBIT H - PHOTO OF CHRISTMAS MANGER
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10       IX. EXHIBIT I - PLAINTIFF’S FELLOWSHIP RENEWAL REQUEST FORM

                                                       11           DATED APRIL 12, 2011

                                                       12       X. EXHIBIT J - PLAINTIFF TO SCHROEDEL LETTER JUNE 27.2011 WITH

                                                       13           CC: UHLMANN

                                                       14       XI. EXHIBIT K - PLAINTIFF’S PAPER ON SAME-SEX MARRIAGE

                                                       15      XII. EXHIBIT L - CGU POLICY AND PROCEDURE

                                                       16     XIII. EXHIBIT M - BLANK CGU GRIEVANCE FORM

                                                       17     XIV. EXHIBIT N - ELLIS’S HAND-WRITTEN POST IT NOTE TO PLAINTIFF

                                                       18           AND EMAIL TO ASHTON ELLIS WITH SAME-SEX DRAFT PAPER

                                                       19      XV. EXHIBIT O - CAMPBELL'S EMAIL TO PLAINTIFF DATED NOV. 22, 2016,

                                                       20           SAYING "I FORGOT."
                                                       21     XVI. EXHIBIT P- PLAINTIFF’S FEB. 2019 LETTER TO CGU PRESIDENT JESSUP

                                                       22    XVII. EXHIBIT Q - PLAINTIFF’S CGU TRANSCRIPTS

                                                       23    XVIII. EXHIBIT R - KREWSON’S CV

                                                       24     XIX. EXHIBIT S: PLAINTIFF’S COVER LETTER DATED OCTOBER 29, 2019 TO

                                                       25           THE CSUSB HIRING COMMITTEE)

                                                       26      XX. EXHIBIT T: PLAINTIFF’S DFEH RIGHT TO SUE LETTER

                                                       27     XXI. EXHIBIT U: MELISSA MAHONEY’S CV

                                                       28    XXII. EXHIBIT V – PLAINTIFF’S EMAIL TO CAMPBELL DATED JAN. 23, 2018

                                                                                                 42
                                                                                              -51-FOR DAMAGES
                                                                                  FIRST COMPLAINT                            EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 46 of 220 Page ID
                                                                                          #:285


                                                        1                                EXHIBIT A
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                                43
                                                                                            -52- FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 47 of 220 Page ID
                                  #:286




                                    -53-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 48 of 220 Page ID
                                  #:287




                                    -54-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 49 of 220 Page ID
                                  #:288




                                    -55-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 50 of 220 Page ID
                                  #:289




                                    -56-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 51 of 220 Page ID
                                  #:290




                                    -57-                         EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 52 of 220 Page ID
                                                                                          #:291


                                                        1                                EXHIBIT B
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                           44
                                                                                            -58- FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 53 of 220 Page ID
                                  #:292




                                    -59-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 54 of 220 Page ID
                                  #:293




                                    -60-                         EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 55 of 220 Page ID
                                                                                          #:294


                                                        1                                EXHIBIT C
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                                45
                                                                                            -61- FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 56 of 220 Page ID
                                  #:295




                                    -62-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 57 of 220 Page ID
                                  #:296




                                    -63-                         EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 58 of 220 Page ID
                                                                                          #:297


                                                        1                                EXHIBIT D
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                           46
                                                                                            -64- FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 59 of 220 Page ID
                                  #:298




                                    -65-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 60 of 220 Page ID
                                  #:299




                                    -66-                         EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 61 of 220 Page ID
                                                                                          #:300


                                                        1                                EXHIBIT E
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                                47
                                                                                            -67- FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 62 of 220 Page ID
                                  #:301




                                    -68-                         EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 63 of 220 Page ID
                                                                                          #:302


                                                        1                                EXHIBIT F
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                           48
                                                                                            -69- FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 64 of 220 Page ID
                                  #:303




                                    -70-                         EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 65 of 220 Page ID
                                                                                          #:304


                                                        1                                EXHIBIT G
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                                49
                                                                                            -71- FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 66 of 220 Page ID
                                  #:305




                                    -72-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 67 of 220 Page ID
                                  #:306




                                    -73-                         EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 68 of 220 Page ID
                                                                                          #:307


                                                        1                                EXHIBIT H
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                           50
                                                                                            -74- FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 69 of 220 Page ID
                                  #:308




                                    -75-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 70 of 220 Page ID
                                  #:309




                                    -76-                         EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 71 of 220 Page ID
                                                                                          #:310


                                                        1                                 EXHIBIT I
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                                51
                                                                                            -77- FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 72 of 220 Page ID
                                  #:311




                                    -78-                         EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 73 of 220 Page ID
                                                                                          #:312


                                                        1                                 EXHIBIT J
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                           52
                                                                                            -79- FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 74 of 220 Page ID
                                  #:313




                                    -80-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 75 of 220 Page ID
                                  #:314




                                    -81-                         EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 76 of 220 Page ID
                                                                                          #:315


                                                        1                                EXHIBIT K
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                                53
                                                                                            -82- FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 77 of 220 Page ID
                                  #:316




                                    -83-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 78 of 220 Page ID
                                  #:317




                                    -84-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 79 of 220 Page ID
                                  #:318




                                    -85-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 80 of 220 Page ID
                                  #:319




                                    -86-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 81 of 220 Page ID
                                  #:320




                                    -87-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 82 of 220 Page ID
                                  #:321




                                    -88-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 83 of 220 Page ID
                                  #:322




                                    -89-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 84 of 220 Page ID
                                  #:323




                                    -90-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 85 of 220 Page ID
                                  #:324




                                    -91-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 86 of 220 Page ID
                                  #:325




                                    -92-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 87 of 220 Page ID
                                  #:326




                                    -93-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 88 of 220 Page ID
                                  #:327




                                    -94-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 89 of 220 Page ID
                                  #:328




                                    -95-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 90 of 220 Page ID
                                  #:329




                                    -96-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 91 of 220 Page ID
                                  #:330




                                    -97-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 92 of 220 Page ID
                                  #:331




                                    -98-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 93 of 220 Page ID
                                  #:332




                                    -99-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 94 of 220 Page ID
                                  #:333




                                   -100-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 95 of 220 Page ID
                                  #:334




                                   -101-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 96 of 220 Page ID
                                  #:335




                                   -102-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 97 of 220 Page ID
                                  #:336




                                   -103-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 98 of 220 Page ID
                                  #:337




                                   -104-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 99 of 220 Page ID
                                  #:338




                                   -105-                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 100 of 220 Page ID
                                   #:339




                                    -106-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 101 of 220 Page ID
                                   #:340




                                    -107-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 102 of 220 Page ID
                                   #:341




                                    -108-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 103 of 220 Page ID
                                   #:342




                                    -109-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 104 of 220 Page ID
                                   #:343




                                    -110-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 105 of 220 Page ID
                                   #:344




                                    -111-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 106 of 220 Page ID
                                   #:345




                                    -112-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 107 of 220 Page ID
                                   #:346




                                    -113-                        EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 108 of 220 Page ID
                                                                                           #:347


                                                        1                                 EXHIBIT L
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                            54
                                                                                            -114-FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 109 of 220 Page ID
                                   #:348




                                    -115-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 110 of 220 Page ID
                                   #:349




                                    -116-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 111 of 220 Page ID
                                   #:350




                                    -117-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 112 of 220 Page ID
                                   #:351




                                    -118-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 113 of 220 Page ID
                                   #:352




                                    -119-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 114 of 220 Page ID
                                   #:353




                                    -120-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 115 of 220 Page ID
                                   #:354




                                    -121-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 116 of 220 Page ID
                                   #:355




                                    -122-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 117 of 220 Page ID
                                   #:356




                                    -123-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 118 of 220 Page ID
                                   #:357




                                    -124-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 119 of 220 Page ID
                                   #:358




                                    -125-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 120 of 220 Page ID
                                   #:359




                                    -126-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 121 of 220 Page ID
                                   #:360




                                    -127-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 122 of 220 Page ID
                                   #:361




                                    -128-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 123 of 220 Page ID
                                   #:362




                                    -129-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 124 of 220 Page ID
                                   #:363




                                    -130-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 125 of 220 Page ID
                                   #:364




                                    -131-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 126 of 220 Page ID
                                   #:365




                                    -132-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 127 of 220 Page ID
                                   #:366




                                    -133-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 128 of 220 Page ID
                                   #:367




                                    -134-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 129 of 220 Page ID
                                   #:368




                                    -135-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 130 of 220 Page ID
                                   #:369




                                    -136-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 131 of 220 Page ID
                                   #:370




                                    -137-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 132 of 220 Page ID
                                   #:371




                                    -138-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 133 of 220 Page ID
                                   #:372




                                    -139-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 134 of 220 Page ID
                                   #:373




                                    -140-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 135 of 220 Page ID
                                   #:374




                                    -141-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 136 of 220 Page ID
                                   #:375




                                    -142-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 137 of 220 Page ID
                                   #:376




                                    -143-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 138 of 220 Page ID
                                   #:377




                                    -144-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 139 of 220 Page ID
                                   #:378




                                    -145-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 140 of 220 Page ID
                                   #:379




                                    -146-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 141 of 220 Page ID
                                   #:380




                                    -147-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 142 of 220 Page ID
                                   #:381




                                    -148-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 143 of 220 Page ID
                                   #:382




                                    -149-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 144 of 220 Page ID
                                   #:383




                                    -150-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 145 of 220 Page ID
                                   #:384




                                    -151-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 146 of 220 Page ID
                                   #:385




                                    -152-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 147 of 220 Page ID
                                   #:386




                                    -153-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 148 of 220 Page ID
                                   #:387




                                    -154-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 149 of 220 Page ID
                                   #:388




                                    -155-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 150 of 220 Page ID
                                   #:389




                                    -156-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 151 of 220 Page ID
                                   #:390




                                    -157-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 152 of 220 Page ID
                                   #:391




                                    -158-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 153 of 220 Page ID
                                   #:392




                                    -159-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 154 of 220 Page ID
                                   #:393




                                    -160-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 155 of 220 Page ID
                                   #:394




                                    -161-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 156 of 220 Page ID
                                   #:395




                                    -162-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 157 of 220 Page ID
                                   #:396




                                    -163-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 158 of 220 Page ID
                                   #:397




                                    -164-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 159 of 220 Page ID
                                   #:398




                                    -165-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 160 of 220 Page ID
                                   #:399




                                    -166-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 161 of 220 Page ID
                                   #:400




                                    -167-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 162 of 220 Page ID
                                   #:401




                                    -168-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 163 of 220 Page ID
                                   #:402




                                    -169-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 164 of 220 Page ID
                                   #:403




                                    -170-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 165 of 220 Page ID
                                   #:404




                                    -171-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 166 of 220 Page ID
                                   #:405




                                    -172-                        EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 167 of 220 Page ID
                                                                                           #:406


                                                        1                                 EXHIBIT M
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                                55
                                                                                            -173-FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 168 of 220 Page ID
                                   #:407




                                    -174-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 169 of 220 Page ID
                                   #:408




                                    -175-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 170 of 220 Page ID
                                   #:409




                                    -176-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 171 of 220 Page ID
                                   #:410




                                    -177-                        EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 172 of 220 Page ID
                                                                                           #:411


                                                        1                                 EXHIBIT N
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                            56
                                                                                            -178-FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
            Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 173 of 220 Page ID
                                                                                        7/6/20, 1:48 PM
                                               #:412


      Fw: requested paper
      Brian Heit <Brian@heitlawgroup.com>
      Mon 7/6/2020 12:55 PM
      To: Guile Gomez <guile@heitlawgroup.com>

        2 attachments (43 KB)
      FinalSchroedelResearchPaperCover25.doc; FinalSchroedelResearchPaperCover25.doc;




      From: Joe Jablonski <jabljjj@cs.com>
      Sent: Sunday, June 14, 2020 1:37 PM
      To: Brian Heit <Brian@heitlawgroup.com>
      Subject: Fwd: requested paper

      Exhibit ___: Plaintiff's Email to Ashton Ellis in response to Ellis's request for the paper of same-sex marriage.


      -----Original Message-----
      To: ashtonellis@gmail.com
      Sent: Mon, May 9, 2011 5:31 pm
      Subject: re: requested paper

      Hi Ashton,

      Here it is. Your presentation was also very good.
      I'll be around if you want to chat about this paper.
      Hope your summer is relaxing and productive.

      Joe




https://outlook.office365.com/mail/inbox/id/AAQkADA1NTc2NGUw…tNDEwNC1iODRmLTQ0ODczODZmNGRiYwAQAGYIcUCWQllJoF8dRAGQlwQ%3D   Page 1 of 1


                                                               -179-                                     EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 174 of 220 Page ID
                                   #:413




                                    -180-                        EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 175 of 220 Page ID
                                                                                           #:414


                                                        1                                 EXHIBIT O
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                                57
                                                                                            -181-FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 176 of 220 Page 7/6/20,
                                                                                       ID 11:43 AM
                                             #:415


      Fwd: PP 483 - 1 Legal Research Methods
      Joe Jablonski <jabljjj@cs.com>
      Tue 6/30/2020 2:15 PM
      To: Guile Gomez <guile@heitlawgroup.com>

      Campbell email to Plaintiff dated Nov. 22, 2016

      -----Original Message-----
      From: Joe Jablonski <jabljjj@cs.com>
      To: brian@heitlawgroup.com <brian@heitlawgroup.com>
      Sent: Sun, Jun 14, 2020 2:06 pm
      Subject: Fwd: PP 483 - 1 Legal Research Methods

      Exhibit ____: Campbell's Email to Plaintiff dated Nov. 22, 2016, saying "I forgot."


      -----Original Message-----
      From: Heather Campbell <Heather.Campbell@cgu.edu>
      To: Joe Jablonski <jabljjj@cs.com>
      Sent: Tue, Nov 22, 2016 4:26 pm
      Subject: Re: PP 483 - 1 Legal Research Methods

      Joe,

      The answer to this is very simple, but true: I forgot.

      I am sorry.

      Heather

      Heather E. Campbell, PhD
      Chair and Professor
      Politics and Government
      Claremont Graduate University
      McManus 242
      heather.campbell@cgu.edu
      909-621-8689

      Rethinking Environmental Justice in Sustainable Cities: Insights from Agent-Based Modeling, Campbell, Kim and
      Eckerd (2015).




             On Nov 22, 2016, at 4:17 PM, Joe Jablonski <jabljjj@cs.com> wrote:

             Hi Heather,

             I notice that Ashton Ellis is teaching Legal Research Methods in Spring 2017.

             I remember mentioning the possibility of teaching that course to you about a year and half ago
             when Blickenstaff resigned.



https://outlook.office365.com/mail/inbox/id/AAQkADA1NTc2NGUw…tNDEwNC1iODRmLTQ0ODczODZmNGRiYwAQAA8134nzNuFNs8estArOuaw%3D   Page 1 of 2


                                                               -182-                                      EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 177 of 220 Page 7/6/20,
                                                                                       ID 11:43 AM
                                             #:416
             I also remember asking you to let me know when the course was being taught again as I had
             an interest in teaching it.

             I have filed over 50 briefs in the federal appellate courts and have argued over 35 cases in the
             federal appellate courts. I have appeared before both Supreme Court Justice Ruth Bader
             Ginsburg (when she was on the D.C. Circuit) and also Justice Clarence Thomas (when he was
             on the D.C. Circuit). I have published law review articles in DePaul and Richmond law reviews
             on federalism issues that came before the Supreme Court in the Seminole Tribe of Florida
             case, now a leading 11th Amendment opinion.

             Further, my arguments in the Czarkowski case in the Federal Circuit were published by the
             Federal Circuit in Czarkowski v. MSPB. See attached. It was a cutting edge case dealing with
             whether the MSPB had jurisdiction over a Navy special projects employee's case against the
             government. It is a published opinion and I filed the case as a solo practitioner. The oral
             argument was challenging and I remember a feeling of satisfaction that I had met allthree
             judges' concerns in that case. It was a good feeling to have defeated the MSPB General
             Counsel's office in the Federal Circuit.

             I also filed winning briefs in a cutting edge tort case Sutton v. McDonalds in the Fourth Circuit,
             see attached, just before I started school here at CGU. I am a member in good standing of
             three bars, Massachusetts, D.C., and Virginia. I also would have been Justice Lewis Powell's in
             1988 were it not for an illness he contracted in that time period. My correspondence with
             Justice Powell is archived at Washington & Lee Law School in Virginia.

             I also clerked for a federal appellate judge by the name of Danny Boggs in the U.S. Court of
             Appeals for the Sixth Circuit, where I wrote draft opinions for the Sixth Circuit.

             I was also a member of the University of Pennsylvania Law Review, one of the oldest law
             reviews in the United States, where I edited articles from leading law professors in the Ivies
             and other top schools.

             These are only a few of my accomplishments as an appellate lawyer in the federal courts.

             I would appreciate your letting me know why I was not informed of this opening.

             Thank you.

             Sincerely,

             Joe Jablonski
             <Suttoncase081914.U.pdf><Czarkowski03-3300-2011-03-27.pdf>




https://outlook.office365.com/mail/inbox/id/AAQkADA1NTc2NGUw…tNDEwNC1iODRmLTQ0ODczODZmNGRiYwAQAA8134nzNuFNs8estArOuaw%3D   Page 2 of 2


                                                               -183-                                      EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 178 of 220 Page ID
                                                                                           #:417


                                                        1                                 EXHIBIT P
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                            58
                                                                                            -184-FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 179 of 220 Page ID
                                   #:418




                                    -185-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 180 of 220 Page ID
                                   #:419




                                    -186-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 181 of 220 Page ID
                                   #:420




                                    -187-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 182 of 220 Page ID
                                   #:421




                                    -188-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 183 of 220 Page ID
                                   #:422




                                    -189-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 184 of 220 Page ID
                                   #:423




                                    -190-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 185 of 220 Page ID
                                   #:424




                                    -191-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 186 of 220 Page ID
                                   #:425




                                    -192-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 187 of 220 Page ID
                                   #:426




                                    -193-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 188 of 220 Page ID
                                   #:427




                                    -194-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 189 of 220 Page ID
                                   #:428




                                    -195-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 190 of 220 Page ID
                                   #:429




                                    -196-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 191 of 220 Page ID
                                   #:430




                                    -197-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 192 of 220 Page ID
                                   #:431




                                    -198-                        EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 193 of 220 Page ID
                                                                                           #:432


                                                        1                                 EXHIBIT Q
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                                59
                                                                                            -199-FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 194 of 220 Page ID
                                   #:433




                                    -200-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 195 of 220 Page ID
                                   #:434




                                    -201-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 196 of 220 Page ID
                                   #:435




                                    -202-                        EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 197 of 220 Page ID
                                                                                           #:436


                                                        1                                 EXHIBIT R
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                            60
                                                                                            -203-FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
    Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 198 of 220 Page ID
                                       #:437
Christopher N. Krewson

Contact
Information    Department of Political Science
               University of Wisconsin-Madison
               110 North Hall, 1050 Bascom Mall
               Madison, WI 53706
               email: krewson@wisc.edu
               phone: (559) 403-0062
               web: christopherkrewson.com

Education      University of Wisconsin, Madison, WI
                 Ph.D. Candidate, Political Science (expected Spring 2018)
                   Major Field: American Politics (high pass)
                   Minor Fields: Political Methodology; Advanced Statistical Analysis
                   Research Interests: American Political Institutions; Judicial Politics
                 M.A., Political Science, May 2014
               Brigham Young University, Provo, UT
                 B.A., American Studies, December 2012

Dissertation   How Justices Shape Public Perceptions of the Supreme Court On and O↵ the Bench
               Committee: Ryan J. Owens (Chair), Barry C. Burden, Eleanor Ne↵ Powell, and Alexander M. Tahk
               My three-essay dissertation explored the relationships between public perceptions of the United States
               Supreme Court and justices’ activities on and o↵ the bench. The first two essays focused on how justices
               influenced their personal reputations and public perceptions of the Court through public speeches. I
               demonstrated this with a randomized field experiment and a randomized survey experiment. In the field
               experiment, I assigned law students with reservations to a public speech by Justice Sotomayor to take
               a survey just before or just after the event. In a separate survey experiment using Amazon Mechanical
               Turk, I assigned individuals in a treatment group to read news coverage of the speech before responding
               to survey questions. Individuals who attended the speech and those indirectly exposed to the speech
               through a news article felt more favorable toward the justice, were more likely to perceive law as the
               primary determinant of judicial decisions, were less inclined to view justices as political, and expressed
               higher levels of institutional loyalty. In the third essay, I tested whether justices altered their opinion
               language in order to communicate with public audiences. The essay employed regression analysis, text
               analysis, and the development of a novel measure of opinion-level sensationalism (which captured the
               amount of emotional language in an opinion) to investigate this claim. In harmony with my expectations,
               I found pre-decision public interest in a case led justices to write opinions with language that was more
               emotional.

Publications   Jack Edelson, Alexander Alduncin, Christopher Krewson, James A. Sieja, and Joseph Uscinski. 2017.
and            “The E↵ect of Conspiratorial Thinking and Motivated Reasoning on Belief in Election Fraud.” Political
Manuscripts    Research Quarterly. (equal contribution)
Under Review
               Christopher Krewson and Ryan J. Owens. 2017. “Historical Development of Supreme Court Research.”
               In The Routledge Handbook of Judicial Behavior, eds. Robert Howard and Kirk Randazzo. Routledge.
               Christopher Krewson and Ryan J. Owens. Forthcoming 2017. “The Concurring Behavior of Justice
               Scalia.” In The Conservative Revolution of Antonin Scalia, eds. David A. Schultz and Howard Schweber.
               Lexington Press.
               Christopher Krewson, Alexander M. Tahk, and Ryan J. Owens. “Federal Circuit Court Non-Compliance
               with Supreme Court Jurisprudential Regimes.” Journal of Law and Courts. (revise and resubmit)
               Christopher Krewson, David Lassen, and Ryan J. Owens. “Twitter and the Supreme Court: An
               Examination of Congressional Tweets about the Supreme Court.” Justice System Journal. (revise and
               resubmit)
               Christopher Krewson. “Save This Honorable Court: Shaping Public Perceptions of the Supreme Court
               O↵ the Bench.” Journal of Politics. (under review)
                                                      -204-                                      EXHIBIT A
                                                      1 of 3
    Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 199 of 220 Page ID
                                       #:438
Working         “Strategic Sensationalism: Understanding the Use of Emotional Appeals in Supreme Court Opinions.”
Papers
                “Politicized Confirmation Hearings and Public Views of the Court: Evidence from a Conjoint Experiment.”
                (with Ryan J. Owens)

Teaching        Lecturer (University of Wisconsin-Madison):
Experience      Understanding Political Numbers, Spring 2018
                Law, Politics, and Society, Spring 2017

                Teaching Assistant (University of Wisconsin-Madison):
                Introduction to Statistical Methods in Political Science (graduate level), Fall 2017
                Maximum Likelihood Estimation for the Social Sciences (graduate level), Fall 2017
                The Supreme Court as a Political Institution, Fall 2016
                The Supreme Court as a Political Institution (grader), Fall 2015
                Constitutional Law: Rights and Liberties, Spring 2015
                Introduction to American Politics, Fall 2014

Research        Project Assistant, Yaron Nili, University of Wisconsin Law School, 2017-present
Experience      Project Assistant, Eleanor Powell, University of Wisconsin-Madison, 2015-2016
                Research Assistant, Ryan Owens, University of Wisconsin-Madison, 2014-2015
                Research Assistant, Richard Davis, Brigham Young University, 2012

Conference      Christopher Krewson and Ryan J. Owens. 2018. “Politicized Confirmation Hearings and Public Views
Presentations   of the Court: Evidence from a Conjoint Experiment.” To be presented at the 2018 annual meeting of the
                Southern Political Science Association (January 4-6, New Orleans, LA).

                Christopher Krewson. 2017. “The Role of External Actors in the Development of Supreme Court
                Opinions.” Presented at the 2017 annual meeting of the American Political Science Association (August
                31-September 3, San Francisco, CA).

                Christopher Krewson. 2017. “Substance and Perception: The Influence of Extra-Judicial Communications
                on Beliefs About the United States Supreme Court.” Presented at the 2017 annual meeting of the Midwest
                Political Science Association (April 6-9, Chicago, IL).

                Christopher Krewson. 2017. “Know Your Audience: How Judicial Opinions Are Influenced by External
                Actors.” Presented at the 2017 annual meeting of the Southern Political Science Association (January
                12-14, New Orleans, LA).

                Christopher Krewson. 2016. “Bridging the Methodological Divide: Predictions and Legal Scholarship.”
                Presented at the 2016 annual meeting of the American Political Science Association (September 1-4,
                Philadelphia, Pennsylvania).
                Christopher Krewson. 2016. “Justices and Their Multiple Audiences: How Context and Audience Shape
                Judicial Behavior.” Presented at the 2016 annual meeting of the Midwest Political Science Association
                (April 7-10, Chicago, Illinois).

                Christopher Krewson. 2016. “A Rush to Judgement: The Politics and Timing of Presidential Nominations.”
                Presented at the 2015 annual meeting of the Southern Political Science Association (January 6-9, San
                Juan, Puerto Rico).

                Christopher Krewson, Ryan J. Owens, and Alexander M. Tahk. 2015. “Congruence Without Compliance:
                Measuring Lower Court (Non)Responsiveness to Jurisprudential Regime Changes.” Presented at the 2015
                annual meeting of the Midwest Political Science Association (April 16-19, Chicago, IL).

                Christopher Krewson, Ryan J. Owens, and Alexander M. Tahk. 2015. “Compliance or Attrition? Re-
                evaluating Jurisprudential Regimes in the Courts of Appeals.” Presented at the 2015 annual meeting of
                the Southern Political Science Association (January 15-17, New Orleans, LA).

                Christopher Krewson, David S. Lassen, and Ryan J. Owens. 2014. “Interbranch Tweets: Examining How
                and Why Congress Tweets About the Supreme Court.” Presented at the 2014 annual meeting of the Law
                and Society Association (May 29-June 1, Minneapolis, MN).


                                                       -205-                                      EXHIBIT A
                                                       2 of 3
    Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 200 of 220 Page ID
                                       #:439
Work           Research Assistant/Contractor, Research Division, Federal Judicial Center, Washington, D.C., 2012-2014
Experience     English-Second-Language Instructor, Brigham Young University, 2008-2011

Professional   American Political Science Association (since 2016)
Affiliations   Midwest Political Science Association (since 2015)
               Southern Political Science Association (since 2014)

Awards and     Summer Initiative Competition, Political Science Department, University of Wisconsin-Madison, 2017
Fellowship     Conference Presentation Competition, Graduate Department, University of Wisconsin-Madison, 2016
               Prestage-Cook Travel Award, Southern Political Science Association, 2015
               Clara Penniman Fellowship, Department of Political Science, University of Wisconsin-Madison, 2013-2014

Service        Managing Editor for Constitutional Studies, 2016-present
               Graduate Student Coordinator for American Politics Workshop, 2015-present
               Computer Services Graduate Student Representative, 2015-present

References     Ryan J. Owens (Chair)
               Professor of Political Science
               Faculty Affiliate of the University of Wisconsin Law School
               Honorary Fellow of the Institute for Legal Studies
               University of Wisconsin-Madison

                 email: rjowens@wisc.edu
                 phone: (608) 263-2279

               Barry C. Burden
               Professor of Political Science
               Director of the Elections Research Center
               Lyons Family Chair in Electoral Politics
               University of Wisconsin-Madison

                 email: bcburden@wisc.edu
                 phone: (608) 263-6351

               Eleanor Ne↵ Powell
               Associate Professor of Political Science
               Faculty Affiliate of the La Follette School of Public A↵airs
               Trice Faculty Scholar
               University of Wisconsin-Madison

                 email: eleanor.powell@wisc.edu
                 phone: (608) 265-5798

               Alexander M. Tahk
               Assistant Professor of Political Science
               University of Wisconsin-Madison

                 email: atahk@wisc.edu
                 phone: (608) 263-2297




                                                      -206-                                  EXHIBIT A
                                                          3 of 3
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 201 of 220 Page ID
                                                                                           #:440


                                                        1                                 EXHIBIT S
                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                                61
                                                                                            -207-FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 202 of 220 Page ID
                                   #:441




                                    -208-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 203 of 220 Page ID
                                   #:442




                                    -209-                        EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 204 of 220 Page ID
                                   #:443




                                    -210-                        EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 205 of 220 Page ID
                                                                                           #:444


                                                       1                                  EXHIBIT T
                                                       2

                                                       3

                                                       4

                                                       5

                                                       6

                                                       7

                                                       8

                                                       9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19
                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27
                                                       28
                                                                                            62
                                                                                            -211-FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 206 of 220 Page ID
                                   #:445
         STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                 GOVERNOR EDMUND G. BROWN JR.

         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                         DIRECTOR KEVIN KISH

         2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
         (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
         http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



 December 5, 2018

 Joseph Jablonski
 559 N. Euclid Ave
 Upland, California 91786

 RE:    Notice to Complainant
        DFEH Matter Number: 201812-04416605
        Right to Sue: Jablonski / Claremont Graduate University et al.

 Dear Joseph Jablonski:

 Attached is a copy of your complaint of discrimination filed with the Department of Fair
 Employment and Housing (DFEH) pursuant to the California Fair Employment and
 Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
 Notice of Case Closure and Right to Sue.

 Pursuant to Government Code section 12962, DFEH will not serve these
 documents on the employer. You must serve the complaint separately, to all named
 respondents. If you do not have an attorney, you must serve the complaint yourself.
 Please refer to the attached Notice of Case Closure and Right to Sue for information
 regarding filing a private lawsuit in the State of California. A courtesy "Notice of Filing of
 Discrimination Complaint" is attached for your convenience.

 Be advised that the DFEH does not review or edit the complaint form to ensure that it
 meets procedural or statutory requirements.

 Sincerely,


 Department of Fair Employment and Housing




                                                                           -212-             EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 207 of 220 Page ID
                                   #:446
         STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                 GOVERNOR EDMUND G. BROWN JR.

         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                         DIRECTOR KEVIN KISH

         2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
         (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
         http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



 December 5, 2018

 RE:    Notice of Filing of Discrimination Complaint
        DFEH Matter Number: 201812-04416605
        Right to Sue: Jablonski / Claremont Graduate University et al.

 To All Respondent(s):

 Enclosed is a copy of a complaint of discrimination that has been filed with the
 Department of Fair Employment and Housing (DFEH) in accordance with Government
 Code section 12960. This constitutes service of the complaint pursuant to Government
 Code section 12962. The complainant has requested an authorization to file a lawsuit.
 This case is not being investigated by DFEH and is being closed immediately. A copy of
 the Notice of Case Closure and Right to Sue is enclosed for your records.

 Please refer to the attached complaint for a list of all respondent(s) and their contact
 information.

 No response to DFEH is requested or required.

 Sincerely,


 Department of Fair Employment and Housing




                                                                           -213-             EXHIBIT A
Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 208 of 220 Page ID
                                   #:447
         STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                 GOVERNOR EDMUND G. BROWN JR.

         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                         DIRECTOR KEVIN KISH

         2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
         (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
         http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



 December 5, 2018

 Joseph Jablonski
 559 N. Euclid Ave
 Upland, California 91786

 RE:   Notice of Case Closure and Right to Sue
       DFEH Matter Number: 201812-04416605
       Right to Sue: Jablonski / Claremont Graduate University et al.

 Dear Joseph Jablonski,

 This letter informs you that the above-referenced complaint was filed with the
 Department of Fair Employment and Housing (DFEH) has been closed effective
 December 5, 2018 because an immediate Right to Sue notice was requested. DFEH
 will take no further action on the complaint.

 This letter is also your Right to Sue notice. According to Government Code section
 12965, subdivision (b), a civil action may be brought under the provisions of the Fair
 Employment and Housing Act against the person, employer, labor organization or
 employment agency named in the above-referenced complaint. The civil action must be
 filed within one year from the date of this letter.

 To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
 Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
 DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
 whichever is earlier.

 Sincerely,


 Department of Fair Employment and Housing




                                                                           -214-             EXHIBIT A
     Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 209 of 220 Page ID
                                        #:448



 1                   COMPLAINT OF EMPLOYMENT DISCRIMINATION
                           BEFORE THE STATE OF CALIFORNIA
 2                 DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                   Under the California Fair Employment and Housing Act
 3
                                (Gov. Code, § 12900 et seq.)
 4
      In the Matter of the Complaint of
 5     Joseph Jablonski                                          DFEH No. 201812-04416605
 6                                Complainant,
 7 vs.
 8     Claremont Graduate University
       150 E. 10th Street
 9     Claremont, California 91711
10     Michael Uhlmann
11     150 E. 10th Street
       Claremont, California 91711
12
       Jean Schroedel
13     150 E. Tenth Street
       Claremont, California 91711
14
15     Heather Campbell
       150 E. Tenth Street
16     Claremont, California 91711
17                       Respondents
18
19 1. Respondent Claremont Graduate University is an employer subject to suit
   under the California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900
20 et seq.).
21
   2. Complainant Joseph Jablonski, resides in the City of Upland State of
22 California.
23 3. Complainant alleges that on or about January 15, 2018, respondent took the
   following adverse actions:
24
   Complainant was harassed because of complainant's sexual orientation, age (40
25
   and over), association with a member of a protected class.
26
27                                                 -1-
                                  Complaint – DFEH No. 201812-04416605
28 Date Filed: December 5, 2018


                                                 -215-                         EXHIBIT A
     Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 210 of 220 Page ID
                                        #:449



 1
   Complainant was discriminated against because of complainant's sexual
 2 orientation, age (40 and over), association with a member of a protected class and
   as a result of the discrimination was denied hire or promotion, reprimanded, asked
 3
   impermissible non-job-related questions, denied a work environment free of
 4 discrimination and/or retaliation, denied any employment benefit or privilege, denied
   work opportunities or assignments.
 5
   Complainant experienced retaliation because complainant reported or resisted
 6 any form of discrimination or harassment and as a result was denied hire or
 7 promotion, reprimanded, asked impermissible non-job-related questions, denied a
   work environment free of discrimination and/or retaliation.
 8
 9 Additional Complaint Details: I began my studies at Claremont Graduate
   University ("CGU") in September, 2010 to obtain a PhD in Political Science. I am a
10 bisexual male of Polish origin and ethnicity.
11   Initially my doctoral advisor was Dr. Michael Uhlmann (“Dr. Uhlmann”), professor
   of political science at CGU. Under Dr. Uhlmann's guidance, I was a rising star at
12 CGU with represented and promised scholarships and/or permanent and adjunct
   teaching position(s) at CGU were I to succeed academically. I became and remain
13 one of the top students at CGU, but my promising career was thwarted, severely
   prejudiced, then derailed due to my protected status.
14
   In February 2011 I wrote a paper in Dr. Schroedel’s American Political Development
15 class which was constitutional and sociological analysis of the various judicial
   opinions that supported same-sex marriage (over five years before the U.S.
16 Supreme Court’s landmark decision on June 6, 2015 in Obergefell v. Hodges, which
   ultimately held the constitution guaranteed the right to marry to same sex couples).
17 In February 2011, Dr. Uhlmann inquired on the subject matter of the paper, and
18 when I told him stated to the effect “I am glad you informed me” and walked away.
     From February, 2011, continuing to the present, Dr. Uhlmann, with the consent
19 and  support of Dr. Jean Schroedel (“Dr. Schroedel”)and Dr. Heather Campbell (“Dr.
   Campbell”), and the actual knowledge and ratification by CGU’s administration, have
20 engaged in a pattern and practice of discriminating, retaliating, and harassing me
   based upon my age, and actual or perceived sexuality through various acts.
21 omissions and intentional conduct, among other things: denial of scholarships and
22 teaching positions, even though I was more qualified than the ultimate recipients;
   withholding information from or failing to advise me on open and available CGU
23 teaching positions and assignments, faculty positions, or academic conferences, and
   refusing to provide advice or counsel on my career, even though at various times
24 Drs. Uhlmann, Schroedel and Campbell were each my career advisors of record;
   statements by Dr. Uhlmann to faculty members and students which denigrated my
25
   qualifications and academic achievements and which willfully misrepresented my
26
27                                                 -2-
                                  Complaint – DFEH No. 201812-04416605
28 Date Filed: December 5, 2018


                                                -216-                          EXHIBIT A
     Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 211 of 220 Page ID
                                        #:450



 1 teaching ability, experience, and credentials ; statements by Dr. Uhlmann to me
   about my “gay cigarettes,” “gay shorts,” and “gay sandals”; statements by Dr.
 2 Uhlmann to me, and in front of the class, which mimicked a feminine gay voice;
   statements by Dr. Uhlmann to me, in front of other students, that it was now okay for
 3
   a male to wear a dress to school, statements by Dr. Uhlmann to me, in front of other
 4 students, that I should go to Catholic confession and confess my sins; Dr. Uhlmann
   at one point took my hand and rubbed it, softly stating “HIV, HIV, HIV”; Dr.
 5 Schroedel informed me that “they” will destroy me if I wrote a doctoral thesis or
   article on same-sex marriage; my advisors refused to provide letters of
 6 recommendation for me.
 7   Initially in 2012, 2013, 2014, and 2015 I complained about the conduct of Uhlmann
   and Schroedel to Dr. Campbell who each time dissuaded me from filing or bringing a
 8 discrimination or harassment complaint against Uhlmann and/or Schroedel and/or
   CGU. I abandoned the same sex marriage subject matter, either in publishable
 9 article or dissertation form, due to fears that CGU professors would “destroy me,” as
   Schroedel warned me in no uncertain terms, and instead wrote my doctoral
10 dissertation on President Woodrow Wilson’s racist progressivism (based upon which
11 I was ultimately awarded my doctoral degree in October 2018). However, I was
   cajoled by an advisee of Dr. Uhlmann to attend a December 7, 2017 “job talk” to
12 consider a new graduate candidate, who proceeded to attack my doctoral thesis as
   unfounded, in response to which I made an intellectual and academic reply in front
13 of the meeting. I was then called into Dr. Campbell’s office on charges of
   “unprofessional conduct” by the advisee, which could have resulted in my dismissal
14
   from CGU. I defended against the false claim, which was denied. I again
15 complained to Dr. Campbell in December 2017 and January 2018 about Drs
   Uhlmann and Schroedel, and my complaints were ignored. Dr. Uhlmann refused to
16 be part of my dissertation committee in 2011, before I had even formally asked him
   to be on that committee. On October 19, 2018 my dissertation was approved by a
17 committee of professors from the CGU-associated Claremont McKenna College
18 uninvolved in this matter to the best of my knowledge, and I was awarded a
   doctorate degree. I have been severely damaged financially, professionally and
19 emotionally by this aforementioned pattern of conduct of willful misrepresentation,
   intentional harassment, and discrimination, by Drs. Uhlmann, Schroedel and
20 Campbell, because of my protected status.
21
22
23
24
25
26
27                                                 -3-
                                  Complaint – DFEH No. 201812-04416605
28 Date Filed: December 5, 2018


                                                -217-                         EXHIBIT A
     Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 212 of 220 Page ID
                                        #:451



 1 VERIFICATION
 2 I, Joseph John Jablonski, Jr., am the Complainant in the above-entitled complaint.
   I have read the foregoing complaint and know the contents thereof. The same is true
 3
   of my own knowledge, except as to those matters which are therein alleged on
 4 information and belief, and as to those matters, I believe it to be true.
 5 On December 5, 2018, I declare under penalty of perjury under the laws of the State
   of California that the foregoing is true and correct.
 6
 7                                                                        Upland, CA

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 -4-
                                  Complaint – DFEH No. 201812-04416605
28 Date Filed: December 5, 2018


                                                -218-                       EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 213 of 220 Page ID
                                                                                           #:452


                                                                                          EXHIBIT U
                                                       1

                                                       2

                                                       3

                                                       4

                                                       5

                                                       6

                                                       7

                                                       8

                                                       9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19
                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27
                                                       28
                                                                                                63
                                                                                            -219-FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
 Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 214 of 220 Page ID
                                    #:453



                                 MELISSA MAHONEY SMITH
                             c: 508 335 7430 e mahoneymm@gmail.com

EDUCATION

Ph.D. Political Science, Claremont Graduate University                           Claremont, CA | Dec. 2017
      Dissertation: Civic Dignity and Meaningful Political Participation

M.A.   American Politics, Claremont Graduate University                               Claremont, CA | 2013

B.A.   Political Science, Assumption College                                          Worcester, MA | 2007
       Graduated Magna Cum Laude


PROFESSIONAL EXPERIENCE

Policy Fellow Charles Koch Institute                                               Arlington, VA | Fall 2017
   Co-authored report with Freedom Foundation of Minnesota about the health of the medical technology
   industry in Minnesota
   Identified Minnesota s self-imposed impediments to growth the Twin Cities competitive advantages
   over similarly-sized U.S. cities, and proposed policy prescriptions for Minnesota to consider without
   resorting to crony capitalism

Graduate Researcher Claremont Graduate University                             Claremont, CA | 2015 2017
   Evaluated community development projects in the Philippines using qualitative methods (Process
   Tracing) to determine whether citizen participation contributed to better outcomes
   Developed a new scale to measure civic dignity by conducting original survey research and using
   quantitative methods (Exploratory Factor Analysis, Poisson regression, and Spearman correlations) to
   analyze the data

Case Study Writer Claremont Graduate University                               Claremont, CA | 2015 2016
   Co-authored and published case stud Reforming Mandaue Cit The Struggle to Implement a
   Performance Governance S stem with Prof. Robert Klitgaard
   Conducted extensive desk review of government records and other relevant research
   Prepared and conducted field interviews in the Philippines with city, business, and civil society
   representatives

Adjunct Instructor University of La Verne                                               La Verne, CA | 2013
   Designed syllabi and taught undergraduate courses (30 students / course) on American Government
   and Classical Political Philosophy

Project Manager Carr Foundation / Gorongosa Restoration Project                      Washington, DC | 2010
   Managed the design phase of the Interpretive Center in Gorongosa National Park, working with experts
   in the exhibit design industry, USAID, and conservation and humanitarian leaders. The design phase
   culminated in a workup of a proposed Interpretive Center
   Successfull entered National Geographic s film Africa’s Lost Eden at 23 international and domestic film
   festivals, representing the film and the Gorongosa Restoration Project in Cannes and Los Angeles




                                                  -220-                                   EXHIBIT A
 Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 215 of 220 Page ID
                                    #:454



   Led teams on 2 book projects, later published at Tales from Gorongosa (2010) and Miombo (2010);
   also served as an editorial advisor for Gorongosa: Through the Lens (2010)
   Edited promotional tourism film using Final Cut Pro
   Executed system-wide email server migration

Private English Language Tutor                                                     Garches, France | 2009
   Conducted customized one-on-one ESL tutoring

Assistant to the Dean of Global Studies Worcester Polytechnic Institute Worcester, MA | 2007 2009
   Developed and managed the budgets of 15+ study abroad programs
   Recruited, hired, and supervised 4 work-study students
   Co-authored the division s Annual Report submitted to the universit president s office


PUBLICATIONS

   Klitgaard Robert and Melissa Mahone Smith Reforming Mandaue City: The Struggle to Implement a
   Performance Governance System Case Study, (Ann Arbor: WDI Publishing, 2017)


SELECT PROFESSIONAL DEVELOPMENT AND ACTIVITIES

Problem Driven Iterative Adaption Harvard University Center for International Development
   Completed Part I and Part II modules, earning online training series certificate in March 2016
   Case studies and assignments focused on deconstructing problems in a localized context, identifying
   and expanding change spaces, and designing iterations to address development problems

Invited Panelist Institute for Solidarity in Asia: Islands of Good Governance Forum
    Served as a panelist at event in Manila, the Philippines in October 2015 to review government reform
    and anti-corruption efforts in city governments and federal agencies

Quantitative Analysis Inter-university Consortium for Political and Social Research (ICPSR)
   Attended workshops on Regression at the University of Michigan during Summer 2014

Grants, Fellowships, Seminar Invitations
   Recipient of several grants from the Institute for Humane Studies, the Charles Koch Foundation, and the
   Lynde and Harry Bradley Foundation for research support and professional development
   Attended 6 invited seminars on select political theory and public policy topics from 2012-2017, hosted
   by the Institute for Humane Studies, the Jack Miller Center, and the Texas Public Policy Foundation

Academic Conference Presentations
   Presented research on political theory topics at 4 Political Science conferences from 2012-2015


CURRENT VOLUNTEER SERVICE

   Foster family (dogs) Animal Ark Rescue in Columbus, GA
   Family Readiness Group Steering Committee Member 199th Infantry Brigade at Fort Benning, GA




                                                 -221-                                  EXHIBIT A
                                                        Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 216 of 220 Page ID
                                                                                           #:455


                                                                                          EXHIBT V
                                                       1

                                                       2

                                                       3

                                                       4

                                                       5

                                                       6

                                                       7

                                                       8

                                                       9
340 South Lemon Avenue, Suite 8933, Walnut, CA 91789




                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19
                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27
                                                       28
                                                                                            64
                                                                                            -222-FOR DAMAGES
                                                                                 FIRST COMPLAINT                         EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 217 of 220 Page7/28/20,
                                                                                      ID 3:48 PM
                                             #:456


      Fwd: My dissertation is right on point with the debate in the country today!
      Joe Jablonski <jabljjj@cs.com>
      Wed 7/8/2020 11:19 AM
      To: Guile Gomez <guile@heitlawgroup.com>
      This is Exhibit O.


      -----Original Message-----
      From: Joe Jablonski <jabljjj@cs.com>
      To: Heather.Campbell@cgu.edu
      Sent: Tue, Jan 23, 2018 4:39 pm
      Subject: Re: My dissertation is right on point with the debate in the country today!

      Dear Heather,

      It is not that I feel unsafe in any physical sense, but I do get the distinct impression that Lake is being used as a
      pawn in a campaign by Uhlmann, whom I know to be homophobic--quite contrary to the stated policy of CGU--to
      "destroy" me professionally and to discourage any employment as a professor here at CGU. All of the facts point
      to Uhlmann being behind whatever happened in the candidate-student meeting a month ago. I had no prior
      connection to Lake, other than being a fellow student acquaintance, before he invited me to attend the candidate-
      student meeting. Lake used the "royal" "we," which I believe refers to Uhlmann.

      Uhlmann, you may recall, after befriending me as a top student and fellow D.C. lawyer in the year you came on
      board, dropped me as an advisee promptly upon learning that I had written a sociological and legal analysis of
      same-sex marriage for Schroedel's APD course, for which she had given me an A, and an A in her course.
      Uhlmann also failed to return a final exam of mine in his National Security course, which I now read as a form of
      harassment. I never pursued a grievance against Uhlmann because you advised me I could not win no matter
      how meritorious the grievance may have been.

      In addition, when I initially thought I might write a dissertation on same-sex marriage, Schroedel discouraged it
      because "they will destroy you." Who "they" was was never made clear. Lake's "we" in "we noticed that you
      have not been participating in the candidates' talks," conjures in my mind Schroedel's prior use of "they."

      Uhlmann knows too well how my resume parallels his own, if it does not exceed it. I have an advanced degree in
      sociology which he does not have and I have a proficiency in several foreign languages he does not have. In
      addition, I have an interest in higher mathematics that he most certainly does not have.

      If Uhlmann thinks otherwise, he is being dishonest. In short, what I am trying to say is that he is, as Schroedel
      told me two years ago, trying to "destroy me," if only in the sense that he is failing to inform you of how my
      qualifications for teaching here at CGU match or exceed his own.

      Uhlmann's prejudice against me boils down to his disappointment in learning that I do not share his homophobia
      and that I support CGU's policy of non-discrimination based on sexual orientation. He knows how gifted I am as a
      teacher and writer and so does Schroedel for that matter. That's wherein the tension between him and me
      originates.

      I believe that no student should be treated differently because a professor perceives his or her sexual orientation
      to be different from his or her own. The extent of Uhlmann's homophobia can be gauged from the fact that he
      had never even read the paper I produced, it was simply because I chose to write on same-sex marriage that he
      dropped me as an advisee.

      Best,



https://outlook.office.com/mail/inbox/id/AAQkADA1NTc2NGUwLTd…YtNDEwNC1iODRmLTQ0ODczODZmNGRiYwAQADAIDsxL0jVDq01AZxVWayo%3D   Page 1 of 4


                                                               -223-                                      EXHIBIT A
            Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 218 of 220 Page7/28/20,
                                                                                        ID 3:48 PM
                                               #:457
      Joe


      -----Original Message-----
      From: Heather Campbell <Heather.Campbell@cgu.edu>
      To: Joe Jablonski <jabljjj@cs.com>
      Sent: Tue, Jan 23, 2018 1:07 pm
      Subject: Re: My dissertation is right on point with the debate in the country today!

      Dear Joe,

      I have read your message but don’t see there’s anything for me to do. I will retain this, though. You are under no
      obligation to interact with any student you feel is untrustworthy.

      From what you wrote, I do not get the sense that you feel unsafe. But, if you do feel unsafe, you should contact
      the Dean of Students.

      Best,
      Heather

      Heather E. Campbell, PhD
      Chair and Professor
      Politics and Government
      Claremont Graduate University
      McManus 242
      heather.campbell@cgu.edu
      909-621-8689

      Rethinking Environmental Justice in Sustainable Cities: Insights from Agent-Based Modeling, Campbell, Kim and
      Eckerd (2015).
      http://www.tandfebooks.com/doi/book/10.4324/9780203076941

      Urban Environmental Policy Analysis. Campbell & Corley (2012).
      https://www.amazon.com/Environmental-Policy-Analysis-Heather-Campbell/dp/0765624303
      “…the book is perhaps best described as a Rosetta Stone for those working in the environmental policy arena.”
      (Caruthers, 2016)


              On Jan 22, 2018, at 1:52 PM, Joe Jablonski <jabljjj@cs.com> wrote:

              Hi Heather,

              Joe Lake approached me at my study station at ACB "to clear the air for himself." I was a little
              surprised he did that, but, in the interest of diplomacy, I did go out to talk to him.

              He mentioned Uhlmann several times.

              He wanted to know whether I was interested in Uhlmann's job since Uhlmann he alleged was
              retiring. I did not say anything to him about my interest in teaching here on prudential
              considerations. I also did not go into any past issues with Uhlmann. He seemed to fishing for that.
               Lake also contrived to be concerned about my job prospects and said he wanted to help. He did
              not want to see me always "passed over."

              I had not talked to Lake since the meeting with the female candidate. He came up to me this
              morning just like he did when he invited me to candidate/student meeting.

              What I did learn is that Uhlmann picked the candidate from UVa and views him as his successor.

https://outlook.office.com/mail/inbox/id/AAQkADA1NTc2NGUwLTd…tNDEwNC1iODRmLTQ0ODczODZmNGRiYwAQADAIDsxL0jVDq01AZxVWayo%3D   Page 2 of 4


                                                               -224-                                      EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 219 of 220 Page7/28/20,
                                                                                      ID 3:48 PM
                                             #:458

             Uhlmann, in my opinion, is using Lake to pry info from me. Uhlmann is also continuing to pretend I
             don't exist.

             As you know, when I first got here Uhlmann and I talked several times per day, including on the
             phone. I drove Uhlmann to and from the airport all the time and to doctors' appointments. That
             continued for almost a year. His demeanor toward me abruptly changed, however. Uhlmann
             knows I clerked for Judge Boggs, someone he and others in Reagan Admin nominated to be on the
             6th Circuit. Uhlmann knows also that Boggs was on the long list for the US Supreme Court, during
             the time Bork got "borked," and Ginsburg was asked by Nancy Reagan to withdraw due to pot
             smoking with his students. Uhlmann picked Scalia over Boggs and Boggs remained on the 6th
             Circuit and Scalia went up. He also knows that Justice Powell, whom I met at the statue of Ch. J.
             John Marshall, befriended me. I was to be Powell's clerk that year 1988, but Powell suddenly took ill
             and could not continue as a sitting justice. Powell and I continued a correspondence which is now
             housed in the Washington & Lee Law School Library. Powell took a great interest in my published
             writings on the 10th and the 11th Amendments. They have been cited numerous times by scholars
             studying in this area.

             Best,

             Joe




             -----Original Message-----
             From: Heather Campbell <Heather.Campbell@cgu.edu>
             To: Joe Jablonski <jabljjj@cs.com>
             Sent: Tue, Jan 16, 2018 9:57 am
             Subject: Re: My dissertation is right on point with the debate in the country today!

             Joe,

             That is good. Even academics like things that speak to the times!

             Heather

             Heather E. Campbell, PhD
             Chair and Professor
             Politics and Government
             Claremont Graduate University
             McManus 242
             heather.campbell@cgu.edu
             909-621-8689

             Rethinking Environmental Justice in Sustainable Cities: Insights from Agent-Based
             Modeling, Campbell, Kim and Eckerd (2015).
             http://www.tandfebooks.com/doi/book/10.4324/9780203076941

             Urban Environmental Policy Analysis. Campbell & Corley (2012).
             https://www.amazon.com/Environmental-Policy-Analysis-Heather-Campbell/dp/0765624303
             “…the book is perhaps best described as a Rosetta Stone for those working in the environmental
             policy arena.” (Caruthers, 2016)


                     On Jan 13, 2018, at 11:33 AM, Joe Jablonski <jabljjj@cs.com> wrote:


https://outlook.office.com/mail/inbox/id/AAQkADA1NTc2NGUwLTd…tNDEwNC1iODRmLTQ0ODczODZmNGRiYwAQADAIDsxL0jVDq01AZxVWayo%3D   Page 3 of 4


                                                               -225-                                      EXHIBIT A
          Case 2:20-cv-10695-FLA-RAO Document 1-2 Filed 11/23/20 Page 220 of 220 Page7/28/20,
                                                                                      ID 3:48 PM
                                             #:459
                     Hi Heather,

                     Just to let you know that my dissertation is right on point in today's political maelstrom.

                     Warm regards,

                     Joe


                     https://www.nytimes.com/2018/01/12/us/politics/trump-immigration-congress.html?
                     emc=edit_th_180113&nl=todaysheadlines&nlid=80585461




https://outlook.office.com/mail/inbox/id/AAQkADA1NTc2NGUwLTd…tNDEwNC1iODRmLTQ0ODczODZmNGRiYwAQADAIDsxL0jVDq01AZxVWayo%3D   Page 4 of 4


                                                               -226-                                      EXHIBIT A
